--------------------------------------------------------------------------------

Exhibit 10.22
 
 
GE Capital
Trailer Fleet Services
530 E. Swedesford Rd.
Wayne, PA 19087
 
                                          
                                              October 28, 2010

CTG Leasing Company
Covenant Transport, Inc.
400 Birmingham Highway
Chattanooga, Tennessee 37419
Attention: David Hughes


Re:           Vehicle Schedule No. 46 dated October 28, 2010 to
Master Lease Agreement dated as of April 15, 2003 between
Transport International Pool, Inc., as lessor, and Covenant Transport, Inc., as
lessee


Ladies and Gentlemen:
 
Transport International Pool, Inc., a Pennsylvania corporation doing business as
Trailer Fleet Services, as lessor (“TFS”), and Covenant Transport, Inc., a
Tennessee corporation, as lessee (“CTI”), are parties to a Master Lease
Agreement dated as of April 15, 2003 (the “Master Lease Agreement”). Unless
otherwise defined herein, all capitalized terms used in this Agreement shall
have the meanings assigned thereto in the Master Lease Agreement.


Pursuant to the Master Lease Agreement, CTI has entered into the Schedules
listed on Schedule A hereto (the “Designated Schedules”), among others, pursuant
to which CTI is currently leasing the Vehicles listed on Schedule B hereto (the
“Leased Vehicles”) from TFS and the other lessors (the “Investors”) identified
in Schedule A.


The Terms of the Designated Schedules are scheduled to expire on the dates set
forth in Schedule A hereto.  Upon the expiration of the Term of each Designated
Schedule, CTG Leasing Company, a Nevada corporation (“CTG”), has agreed to lease
from TFS the Vehicles that are subject to such Designated Schedule on the terms
and conditions set forth in this letter agreement (this “Agreement”).  CTG and
CTI (collectively, the “Covenant Lessees”) are wholly owned subsidiaries of
Covenant Transportation Group, Inc., a Nevada corporation (the “Covenant
Parent”).


Accordingly, in consideration of the foregoing premises and the mutual covenants
contained herein, and intending to be legally bound hereby, TFS and the Covenant
Lessees hereby agree as follows:



 
 

--------------------------------------------------------------------------------

 

    1.           CTG Lease.


(a)           Subject to the terms and conditions of this Agreement, upon the
expiration of the Term of each Designated Schedule, CTG shall lease the Leased
Vehicles that are subject to such Designated Schedule on the terms and
conditions set forth in Vehicle Schedule No. 46 of even date herewith, a copy of
which is attached hereto and made a part hereof (the “CTG Schedule”), and the
Master Lease Agreement (as incorporated by reference therein) (collectively, the
“CTG Lease”).  The CTG Lease shall not include any Vehicle that has suffered a
Casualty Occurrence prior to the expiration of the Designated Schedule for such
Vehicle.


(b)           TFS and CTG shall execute and deliver the CTG Schedule
concurrently with the execution of this Agreement. On or before the expiration
date of each Designated Schedule, and subject to the terms and conditions of
this Agreement, TFS and CTG shall execute and deliver a Vehicle Addendum to the
CTG Schedule, in substantially the form of Annex A thereto, which shall (i) list
the Leased Vehicles that are subject to such Designated Schedule, and (ii)
specify the Base Term Commencement Date for such Leased Vehicles, which shall be
the expiration date of such Designated Schedule.  If it is later determined that
any Vehicle under such Designated Schedule has suffered a Casualty Occurrence
prior to the expiration date thereof, the Vehicle Addendum shall be deemed
amended to remove such Vehicle from the list of Leased Vehicles.


(c)           The Covenant Lessees hereby acknowledge that (A) the Leased
Vehicles have previously been delivered to and accepted by CTI, and (B) on the
expiration date of each Designated Schedule, and subject to the terms and
conditions of this Agreement, the Leased Vehicles that are subject to such
Designated Schedule shall be deemed to have been delivered to and accepted by
CTG and the Leased Vehicles described therein shall be leased by CTG on the
terms and conditions of the CTG Schedule.


2.           Covenant Guaranty.  Concurrently with the execution of this
Agreement, the Covenant Lessees shall deliver to TFS an unconditional and
irrevocable guaranty in the form attached hereto as Exhibit I (the “Guaranty”),
duly executed and delivered by the Covenant Parent and the subsidiaries thereof
listed on Schedule C hereto (the “Guarantors”), which shall guaranty all
obligations of the Covenant Parent and any subsidiary thereof (including without
limitation the Covenant Lessees) to TFS, including without limitation all
obligations under the Master Lease Agreement and any and all existing and future
Schedules thereto that are now or may hereafter be held by TFS (collectively,
the “Covenant Lease Obligations”).  The rights of TFS under the Guaranty shall
be in addition to, and shall not supersede or modify, the rights of TFS under
any guaranty previously given by the Covenant Parent or any subsidiary thereof,
and any such other guaranty shall remain in full force and effect in accordance
with its terms.


3.           Letter of Credit.  Concurrently with the execution of this
Agreement, the Covenant Lessees shall deliver to TFS an unconditional and
irrevocable letter of credit (the “Letter of Credit”) from CTG’s revolving
credit lender (the “Letter of Credit Bank”) in an amount and on the terms and
conditions set forth in Schedule D hereto and otherwise in form and content
acceptable to TFS, which shall secure all of the Covenant Lease Obligations.

 
2

--------------------------------------------------------------------------------

 

4.           Conditions Precedent.  The obligation of TFS to lease the Leased
Vehicles to CTG that are subject to any Designated Schedule shall be subject to
the satisfaction or waiver by TFS of the following conditions precedent on or
before the expiration date of such Designated Schedule:


(a)           TFS shall have received the Vehicle Addendum with respect to such
Leased Vehicles, duly executed and delivered by CTG;


(b)           No default by the Covenant Lessees under this Agreement shall have
occurred and be continuing;


    (c)           No Default by the Covenant Lessees under the Master Lease
Agreement or any Schedule thereto shall have occurred and be continuing;


    (d)           All of the representations and warranties of the Covenant
Lessees in the Master Lease Agreement and each Schedule thereto shall be true
and correct in all material respects (this Agreement and the CTG Schedule shall
be deemed to be a Document as defined in the Master Lease Agreement for purposes
of such representations and warranties and all other purposes);


    (e)           The Covenant Parent and its subsidiaries shall be in
compliance in all material respects with their respective covenants and
agreements under their credit and other financing agreements and shall not be in
default under any other material agreements to which any of them is a party or
by which any of them is bound;


    (f)           There shall not have occurred any material adverse change in
the financial condition, performance, or ownership of the Covenant Parent or any
of its subsidiaries since the date hereof;


    (g)           Neither the Covenant Parent nor any of its subsidiaries shall
have entered into any merger, combination, consolidation, or other similar
business reorganization agreement that results in a change of control, except
with the prior written consent of TFS, which shall not be unreasonably withheld;


    (h)           TFS and the Investor that is the lessor under such Designated
Schedule shall have executed mutually satisfactory, final, definitive written
documentation with respect to TFS’ purchase of the Leased Vehicles subject to
such Designated Schedule, TFS shall have purchased such Leased Vehicles from
such Investor pursuant thereto, and the Investor shall not be in default
thereunder;


    (i)           TFS and CM Trailer One Leasing, a California general
partnership (“CM”) shall have executed mutually satisfactory, final, definitive
written documentation with respect to the purchase of the Residual Sharing
Interests, if any, with respect to such Leased Vehicles (as defined in the
Agreement of Sale of Residual Sharing Interests, dated as of March 26, 2004
between TFS and CM), TFS shall have purchased such Residual Sharing Interests
from CM pursuant thereto, and CM shall not be in default thereunder;

 
3

--------------------------------------------------------------------------------

 
 
 (j)           The Letter of Credit shall be in full force and effect and the
Letter of Credit Bank shall not have attempted to cancel or terminate the Letter
of Credit or disclaimed or contested its liability thereunder;
 
 (k)           The Guaranty shall be in full force and effect and no Guarantor
shall have attempted to revoke or terminate the Guaranty or disclaimed or
contested its liability thereunder; and
 
 (m)           The Covenant Lessees and the other Guarantors shall have provided
to TFS such corporate resolutions, incumbency certificates, certified copies of
charter documents and bylaws, good standing certificates and other certificates
and other documents as TFS shall reasonably request.
 
5.           Cross-Default.  CTI hereby reaffirms its obligations under the
Master Lease Agreement and the Schedules thereto to which it is a party
(collectively, the “CTI Leases”), none of which shall be amended or modified by
the CTG Schedule and all of which shall continue in full force and effect.  The
Covenant Lessees agree that the CTI Leases and the CTG Lease shall be
cross-defaulted such that any Default under any of the CTI Leases shall
constitute a Default under the CTG Lease, and any Default under the CTG Lease
shall constitute a Default under the CTI Leases.
 
6           Other Provisions.
 
    (a)           Neither Covenant Lessee shall disclose any of the terms of
this Agreement or the CTG Schedule or any Vehicle Addendum thereto to any other
person or entity, other than its consultants, attorneys and other advisers, and
as may be required pursuant to CTG’s public company disclosure obligations,
without the prior written consent of TFS.
 
    (b)           The parties agree to execute and deliver all other instruments
and take all such other actions as the other party may reasonably request from
time to time after the execution of this Agreement and without payment of
further consideration to effectuate the transactions provided in this Agreement.
 
    (c)           This Agreement may not be amended or terminated except by an
agreement in writing signed by all the parties.  This Agreement may be executed
in two or more counterparts each of which shall be considered an original but
all of which together shall constitute the same instrument.  This Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania.
 
    (d)           Neither Covenant Lessee shall assign or otherwise transfer its
rights and obligations under this Agreement without the prior written consent of
TFS.
 
    (e)           This Agreement may be executed in counterparts, each of which
so executed shall be an original, and such counterparts together shall
constitute one and the same instrument.
 

 
4

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement with the foregoing by signing a copy of this
Agreement in the space provided below and returning it to the undersigned.
 
                   Very truly yours,


                   TRANSPORT INTERNATIONAL
                   POOL, INC.




                   By: /s/ James R. Power                      
                   Name: James R. Power
                   Title: SVP Risk Management


Acknowledged and agreed to:


CTG LEASING COMPANY




By: /s/ M. David Hughes            
Name: M. David Hughes
Title: Vice President


COVENANT TRANSPORT, INC.




By: /s/ M. David Hughes            
Name: M. David Hughes
Title: Senior Vice President

 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Designated Schedules
 


No. of
Schedule
No. of
Units
Expiration
Date
 
Lessor
9
292
11/1/10
NatCity
10
148
11/1/10
LaSalle
11
 98
11/1/10
LaSalle
12
100
12/1/10
Regions
13
 98
12/1/10
UPS
14
194
12/1/10
TFS
15
 99
12/1/10
TFS
16
739
1/1/11
BNY
17
145
3/1/11
LaSalle
18
 99
3/1/11
Citizens
19
 93
5/1/11
LaSalle
20
 98
5/1/11
UPS
21
 49
5/1/11
Regions
22
194
5/1/11
Keycorp
       
                              Total
                              2,446
           



 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Leased Vehicles
 
Designated Schedule
Serial Number
Model Year
Type and Model
9
1JJV532W74L875744
2004
53ft Air Ride Van
9
1JJV532W94L875745
2004
53ft Air Ride Van
9
1JJV532W04L875746
2004
53ft Air Ride Van
9
1JJV532W24L875747
2004
53ft Air Ride Van
9
1JJV532W44L875748
2004
53ft Air Ride Van
9
1JJV532W64L875749
2004
53ft Air Ride Van
9
1JJV532W24L875750
2004
53ft Air Ride Van
9
1JJV532W44L875751
2004
53ft Air Ride Van
9
1JJV532W64L875752
2004
53ft Air Ride Van
9
1JJV532W84L875753
2004
53ft Air Ride Van
9
1JJV532WX4L875754
2004
53ft Air Ride Van
9
1JJV532W14L875755
2004
53ft Air Ride Van
9
1JJV532W34L875756
2004
53ft Air Ride Van
9
1JJV532W54L875757
2004
53ft Air Ride Van
9
1JJV532W74L875758
2004
53ft Air Ride Van
9
1JJV532W94L875759
2004
53ft Air Ride Van
9
1JJV532W54L875760
2004
53ft Air Ride Van
9
1JJV532W74L875761
2004
53ft Air Ride Van
9
1JJV532W94L875762
2004
53ft Air Ride Van
9
1JJV532W04L875763
2004
53ft Air Ride Van
9
1JJV532W24L875764
2004
53ft Air Ride Van
9
1JJV532W44L875765
2004
53ft Air Ride Van
9
1JJV532W64L875766
2004
53ft Air Ride Van
9
1JJV532W84L875767
2004
53ft Air Ride Van
9
1JJV532WX4L875768
2004
53ft Air Ride Van
9
1JJV532W14L875769
2004
53ft Air Ride Van
9
1JJV532W84L875770
2004
53ft Air Ride Van
9
1JJV532WX4L875771
2004
53ft Air Ride Van
9
1JJV532W14L875772
2004
53ft Air Ride Van
9
1JJV532W54L875774
2004
53ft Air Ride Van
9
1JJV532W74L875775
2004
53ft Air Ride Van
9
1JJV532W94L875776
2004
53ft Air Ride Van
9
1JJV532W04L875777
2004
53ft Air Ride Van
9
1JJV532W24L875778
2004
53ft Air Ride Van
9
1JJV532W44L875779
2004
53ft Air Ride Van
9
1JJV532W04L875780
2004
53ft Air Ride Van
9
1JJV532W24L875781
2004
53ft Air Ride Van
9
1JJV532W44L875782
2004
53ft Air Ride Van
9
1JJV532W64L875783
2004
53ft Air Ride Van
9
1JJV532W84L875784
2004
53ft Air Ride Van
9
1JJV532WX4L875785
2004
53ft Air Ride Van



 
7

--------------------------------------------------------------------------------

 
 
 
9
1JJV532W14L875786
2004
53ft Air Ride Van
9
1JJV532W34L875787
2004
53ft Air Ride Van
9
1JJV532W54L875788
2004
53ft Air Ride Van
9
1JJV532W74L875789
2004
53ft Air Ride Van
9
1JJV532W34L875790
2004
53ft Air Ride Van
9
1JJV532W54L875791
2004
53ft Air Ride Van
9
1JJV532W74L875792
2004
53ft Air Ride Van
9
1JJV532W94L875793
2004
53ft Air Ride Van
9
1JJV532W04L875794
2004
53ft Air Ride Van
9
1JJV532W24L875795
2004
53ft Air Ride Van
9
1JJV532W44L875796
2004
53ft Air Ride Van
9
1JJV532W84L875798
2004
53ft Air Ride Van
9
1JJV532WX4L875799
2004
53ft Air Ride Van
9
1JJV532W24L875800
2004
53ft Air Ride Van
9
1JJV532W44L875801
2004
53ft Air Ride Van
9
1JJV532W64L875802
2004
53ft Air Ride Van
9
1JJV532W84L875803
2004
53ft Air Ride Van
9
1JJV532WX4L875804
2004
53ft Air Ride Van
9
1JJV532W14L875805
2004
53ft Air Ride Van
9
1JJV532W34L875806
2004
53ft Air Ride Van
9
1JJV532W54L875807
2004
53ft Air Ride Van
9
1JJV532W74L875808
2004
53ft Air Ride Van
9
1JJV532W94L875809
2004
53ft Air Ride Van
9
1JJV532W54L875810
2004
53ft Air Ride Van
9
1JJV532W74L875811
2004
53ft Air Ride Van
9
1JJV532W94L875812
2004
53ft Air Ride Van
9
1JJV532W04L875813
2004
53ft Air Ride Van
9
1JJV532W24L875814
2004
53ft Air Ride Van
9
1JJV532W64L875816
2004
53ft Air Ride Van
9
1JJV532W84L875817
2004
53ft Air Ride Van
9
1JJV532WX4L875818
2004
53ft Air Ride Van
9
1JJV532W14L875819
2004
53ft Air Ride Van
9
1JJV532W84L875820
2004
53ft Air Ride Van
9
1JJV532WX4L875821
2004
53ft Air Ride Van
9
1JJV532W14L875822
2004
53ft Air Ride Van
9
1JJV532W34L875823
2004
53ft Air Ride Van
9
1JJV532W54L875824
2004
53ft Air Ride Van
9
1JJV532W74L875825
2004
53ft Air Ride Van
9
1JJV532W94L875826
2004
53ft Air Ride Van
9
1JJV532W04L875827
2004
53ft Air Ride Van
9
1JJV532W44L875829
2004
53ft Air Ride Van
9
1JJV532W04L875830
2004
53ft Air Ride Van
9
1JJV532W24L875831
2004
53ft Air Ride Van
9
1JJV532W44L875832
2004
53ft Air Ride Van
9
1JJV532W64L875833
2004
53ft Air Ride Van
9
1JJV532W84L875834
2004
53ft Air Ride Van
9
1JJV532WX4L875835
2004
53ft Air Ride Van
9
1JJV532W14L875836
2004
53ft Air Ride Van



 
8

--------------------------------------------------------------------------------

 


9
1JJV532W34L875837
2004
53ft Air Ride Van
9
1JJV532W54L875838
2004
53ft Air Ride Van
9
1JJV532W74L875839
2004
53ft Air Ride Van
9
1JJV532W34L875840
2004
53ft Air Ride Van
9
1JJV532W54L875841
2004
53ft Air Ride Van
9
1JJV532W74L875842
2004
53ft Air Ride Van
9
1JJV532W94L875843
2004
53ft Air Ride Van
9
1JJV532W04L875844
2004
53ft Air Ride Van
9
1JJV532W24L875845
2004
53ft Air Ride Van
9
1JJV532W44L875846
2004
53ft Air Ride Van
9
1JJV532W64L875847
2004
53ft Air Ride Van
9
1JJV532W84L875848
2004
53ft Air Ride Van
9
1JJV532WX4L875849
2004
53ft Air Ride Van
9
1JJV532W64L875850
2004
53ft Air Ride Van
9
1JJV532W84L875851
2004
53ft Air Ride Van
9
1JJV532WX4L875852
2004
53ft Air Ride Van
9
1JJV532W14L875853
2004
53ft Air Ride Van
9
1JJV532W34L875854
2004
53ft Air Ride Van
9
1JJV532W54L875855
2004
53ft Air Ride Van
9
1JJV532W94L875857
2004
53ft Air Ride Van
9
1JJV532W04L875858
2004
53ft Air Ride Van
9
1JJV532W24L875859
2004
53ft Air Ride Van
9
1JJV532W94L875860
2004
53ft Air Ride Van
9
1JJV532W04L875861
2004
53ft Air Ride Van
9
1JJV532W24L875862
2004
53ft Air Ride Van
9
1JJV532W44L875863
2004
53ft Air Ride Van
9
1JJV532W64L875864
2004
53ft Air Ride Van
9
1JJV532W84L875865
2004
53ft Air Ride Van
9
1JJV532WX4L875866
2004
53ft Air Ride Van
9
1JJV532W14L875867
2004
53ft Air Ride Van
9
1JJV532W34L875868
2004
53ft Air Ride Van
9
1JJV532W54L875869
2004
53ft Air Ride Van
9
1JJV532W14L875870
2004
53ft Air Ride Van
9
1JJV532W34L875871
2004
53ft Air Ride Van
9
1JJV532W54L875872
2004
53ft Air Ride Van
9
1JJV532W74L875873
2004
53ft Air Ride Van
9
1JJV532W94L875874
2004
53ft Air Ride Van
9
1JJV532W04L875875
2004
53ft Air Ride Van
9
1JJV532W24L875876
2004
53ft Air Ride Van
9
1JJV532W64L875878
2004
53ft Air Ride Van
9
1JJV532W84L875879
2004
53ft Air Ride Van
9
1JJV532W44L875880
2004
53ft Air Ride Van
9
1JJV532W64L875881
2004
53ft Air Ride Van
9
1JJV532W84L875882
2004
53ft Air Ride Van
9
1JJV532WX4L875883
2004
53ft Air Ride Van
9
1JJV532W14L875884
2004
53ft Air Ride Van
9
1JJV532W34L875885
2004
53ft Air Ride Van
9
1JJV532W54L875886
2004
53ft Air Ride Van


 
9

--------------------------------------------------------------------------------

 

9
1JJV532W74L875887
2004
53ft Air Ride Van
9
1JJV532W94L875888
2004
53ft Air Ride Van
9
1JJV532W04L875889
2004
53ft Air Ride Van
9
1JJV532W74L875890
2004
53ft Air Ride Van
9
1JJV532W94L875891
2004
53ft Air Ride Van
9
1JJV532W04L875892
2004
53ft Air Ride Van
9
1JJV532W24L875893
2004
53ft Air Ride Van
9
1JJV532W44L875894
2004
53ft Air Ride Van
9
1JJV532W64L875895
2004
53ft Air Ride Van
9
1JJV532W84L875896
2004
53ft Air Ride Van
9
1JJV532WX4L875897
2004
53ft Air Ride Van
9
1JJV532W14L875898
2004
53ft Air Ride Van
9
1JJV532W34L875899
2004
53ft Air Ride Van
9
1JJV532W64L875900
2004
53ft Air Ride Van
9
1JJV532W84L875901
2004
53ft Air Ride Van
9
1JJV532WX4L875902
2004
53ft Air Ride Van
9
1JJV532W14L875903
2004
53ft Air Ride Van
9
1JJV532W34L875904
2004
53ft Air Ride Van
9
1JJV532W54L875905
2004
53ft Air Ride Van
9
1JJV532W74L875906
2004
53ft Air Ride Van
9
1JJV532W94L875907
2004
53ft Air Ride Van
9
1JJV532W04L875908
2004
53ft Air Ride Van
9
1JJV532W24L875909
2004
53ft Air Ride Van
9
1JJV532W94L875910
2004
53ft Air Ride Van
9
1JJV532W04L875911
2004
53ft Air Ride Van
9
1JJV532W24L875912
2004
53ft Air Ride Van
9
1JJV532W44L875913
2004
53ft Air Ride Van
9
1JJV532W64L875914
2004
53ft Air Ride Van
9
1JJV532W84L875915
2004
53ft Air Ride Van
9
1JJV532WX4L875916
2004
53ft Air Ride Van
9
1JJV532W14L875917
2004
53ft Air Ride Van
9
1JJV532W34L875918
2004
53ft Air Ride Van
9
1JJV532W54L875919
2004
53ft Air Ride Van
9
1JJV532W14L875920
2004
53ft Air Ride Van
9
1JJV532W34L875921
2004
53ft Air Ride Van
9
1JJV532W54L875922
2004
53ft Air Ride Van
9
1JJV532W74L875923
2004
53ft Air Ride Van
9
1JJV532W94L875924
2004
53ft Air Ride Van
9
1JJV532W04L875925
2004
53ft Air Ride Van
9
1JJV532W24L875926
2004
53ft Air Ride Van
9
1JJV532W44L875927
2004
53ft Air Ride Van
9
1JJV532W64L875928
2004
53ft Air Ride Van
9
1JJV532W84L875929
2004
53ft Air Ride Van
9
1JJV532W44L875930
2004
53ft Air Ride Van
9
1JJV532W64L875931
2004
53ft Air Ride Van
9
1JJV532W84L875932
2004
53ft Air Ride Van
9
1JJV532WX4L875933
2004
53ft Air Ride Van
9
1JJV532W14L875934
2004
53ft Air Ride Van



 
10

--------------------------------------------------------------------------------

 


9
1JJV532W34L875935
2004
53ft Air Ride Van
9
1JJV532W54L875936
2004
53ft Air Ride Van
9
1JJV532W74L875937
2004
53ft Air Ride Van
9
1JJV532W94L875938
2004
53ft Air Ride Van
9
1JJV532W04L875939
2004
53ft Air Ride Van
9
1JJV532W74L875940
2004
53ft Air Ride Van
9
1JJV532W94L875941
2004
53ft Air Ride Van
9
1JJV532W04L875942
2004
53ft Air Ride Van
9
1JJV532W24L875943
2004
53ft Air Ride Van
9
1JJV532W44L875944
2004
53ft Air Ride Van
9
1JJV532W64L875945
2004
53ft Air Ride Van
9
1JJV532W84L875946
2004
53ft Air Ride Van
9
1JJV532WX4L875947
2004
53ft Air Ride Van
9
1JJV532W14L875948
2004
53ft Air Ride Van
9
1JJV532W34L875949
2004
53ft Air Ride Van
9
1JJV532WX4L875950
2004
53ft Air Ride Van
9
1JJV532W14L875951
2004
53ft Air Ride Van
9
1JJV532W34L875952
2004
53ft Air Ride Van
9
1JJV532W54L875953
2004
53ft Air Ride Van
9
1JJV532W74L875954
2004
53ft Air Ride Van
9
1JJV532W94L875955
2004
53ft Air Ride Van
9
1JJV532W04L875956
2004
53ft Air Ride Van
9
1JJV532W24L875957
2004
53ft Air Ride Van
9
1JJV532W44L875958
2004
53ft Air Ride Van
9
1JJV532W64L875959
2004
53ft Air Ride Van
9
1JJV532W24L875960
2004
53ft Air Ride Van
9
1JJV532W44L875961
2004
53ft Air Ride Van
9
1JJV532W64L875962
2004
53ft Air Ride Van
9
1JJV532W84L875963
2004
53ft Air Ride Van
9
1JJV532WX4L875964
2004
53ft Air Ride Van
9
1JJV532W14L875965
2004
53ft Air Ride Van
9
1JJV532W54L875967
2004
53ft Air Ride Van
9
1JJV532W74L875968
2004
53ft Air Ride Van
9
1JJV532W94L875969
2004
53ft Air Ride Van
9
1JJV532W54L875970
2004
53ft Air Ride Van
9
1JJV532W74L875971
2004
53ft Air Ride Van
9
1JJV532W94L875972
2004
53ft Air Ride Van
9
1JJV532W04L875973
2004
53ft Air Ride Van
9
1JJV532W24L875974
2004
53ft Air Ride Van
9
1JJV532W44L875975
2004
53ft Air Ride Van
9
1JJV532W64L875976
2004
53ft Air Ride Van
9
1JJV532W84L875977
2004
53ft Air Ride Van
9
1JJV532WX4L875978
2004
53ft Air Ride Van
9
1JJV532W14L875979
2004
53ft Air Ride Van
9
1JJV532W84L875980
2004
53ft Air Ride Van
9
1JJV532WX4L875981
2004
53ft Air Ride Van
9
1JJV532W14L875982
2004
53ft Air Ride Van
9
1JJV532W34L875983
2004
53ft Air Ride Van



 
11

--------------------------------------------------------------------------------

 


9
1JJV532W54L875984
2004
53ft Air Ride Van
9
1JJV532W74L875985
2004
53ft Air Ride Van
9
1JJV532W94L875986
2004
53ft Air Ride Van
9
1JJV532W04L875987
2004
53ft Air Ride Van
9
1JJV532W24L875988
2004
53ft Air Ride Van
9
1JJV532W44L875989
2004
53ft Air Ride Van
9
1JJV532W04L875990
2004
53ft Air Ride Van
9
1JJV532W24L875991
2004
53ft Air Ride Van
9
1JJV532W44L875992
2004
53ft Air Ride Van
9
1JJV532W64L875993
2004
53ft Air Ride Van
9
1JJV532W84L875994
2004
53ft Air Ride Van
9
1JJV532WX4L875995
2004
53ft Air Ride Van
9
1JJV532W14L875996
2004
53ft Air Ride Van
9
1JJV532W34L875997
2004
53ft Air Ride Van
9
1JJV532W54L875998
2004
53ft Air Ride Van
9
1JJV532W74L875999
2004
53ft Air Ride Van
9
1JJV532W84L876000
2004
53ft Air Ride Van
9
1JJV532WX4L876001
2004
53ft Air Ride Van
9
1JJV532W14L876002
2004
53ft Air Ride Van
9
1JJV532W34L876003
2004
53ft Air Ride Van
9
1JJV532W74L876005
2004
53ft Air Ride Van
9
1JJV532W94L876006
2004
53ft Air Ride Van
9
1JJV532W04L876007
2004
53ft Air Ride Van
9
1JJV532W24L876008
2004
53ft Air Ride Van
9
1JJV532W44L876009
2004
53ft Air Ride Van
9
1JJV532W04L876010
2004
53ft Air Ride Van
9
1JJV532W24L876011
2004
53ft Air Ride Van
9
1JJV532W44L876012
2004
53ft Air Ride Van
9
1JJV532W64L876013
2004
53ft Air Ride Van
9
1JJV532W84L876014
2004
53ft Air Ride Van
9
1JJV532WX4L876015
2004
53ft Air Ride Van
9
1JJV532W14L876016
2004
53ft Air Ride Van
9
1JJV532W34L876017
2004
53ft Air Ride Van
9
1JJV532W54L876018
2004
53ft Air Ride Van
9
1JJV532W74L876019
2004
53ft Air Ride Van
9
1JJV532W34L876020
2004
53ft Air Ride Van
9
1JJV532W54L876021
2004
53ft Air Ride Van
9
1JJV532W74L876022
2004
53ft Air Ride Van
9
1JJV532W94L876023
2004
53ft Air Ride Van
9
1JJV532W04L876024
2004
53ft Air Ride Van
9
1JJV532W24L876025
2004
53ft Air Ride Van
9
1JJV532W44L876026
2004
53ft Air Ride Van
9
1JJV532W64L876027
2004
53ft Air Ride Van
9
1JJV532W84L876028
2004
53ft Air Ride Van
9
1JJV532WX4L876029
2004
53ft Air Ride Van
9
1JJV532W64L876030
2004
53ft Air Ride Van
9
1JJV532W84L876031
2004
53ft Air Ride Van
9
1JJV532WX4L876032
2004
53ft Air Ride Van



 
12

--------------------------------------------------------------------------------

 


9
1JJV532W14L876033
2004
53ft Air Ride Van
9
1JJV532W34L876034
2004
53ft Air Ride Van
9
1JJV532W54L876035
2004
53ft Air Ride Van
9
1JJV532W74L876036
2004
53ft Air Ride Van
9
1JJV532W94L876037
2004
53ft Air Ride Van
9
1JJV532W04L876038
2004
53ft Air Ride Van
9
1JJV532W24L876039
2004
53ft Air Ride Van
9
1JJV532W94L876040
2004
53ft Air Ride Van
9
1JJV532W04L876041
2004
53ft Air Ride Van
9
1JJV532W24L876042
2004
53ft Air Ride Van
9
1JJV532W44L876043
2004
53ft Air Ride Van
10
1GRAA06204T508828
2004
53ft Air Ride Van
10
1GRAA06204T508733
2004
53ft Air Ride Van
10
1GRAA06204T508778
2004
53ft Air Ride Van
10
1GRAA06204T508795
2004
53ft Air Ride Van
10
1GRAA06204T508814
2004
53ft Air Ride Van
10
1GRAA06204T508845
2004
53ft Air Ride Van
10
1GRAA06204T508859
2004
53ft Air Ride Van
10
1GRAA06204T508862
2004
53ft Air Ride Van
10
1GRAA06204T508876
2004
53ft Air Ride Van
10
1GRAA06204T508893
2004
53ft Air Ride Van
10
1GRAA06204T508909
2004
53ft Air Ride Van
10
1GRAA06204T508912
2004
53ft Air Ride Van
10
1GRAA06204T508926
2004
53ft Air Ride Van
10
1GRAA06214T508613
2004
53ft Air Ride Van
10
1GRAA06214T508658
2004
53ft Air Ride Van
10
1GRAA06214T508675
2004
53ft Air Ride Van
10
1GRAA06214T508773
2004
53ft Air Ride Van
10
1GRAA06214T508790
2004
53ft Air Ride Van
10
1GRAA06214T508823
2004
53ft Air Ride Van
10
1GRAA06214T508840
2004
53ft Air Ride Van
10
1GRAA06214T508854
2004
53ft Air Ride Van
10
1GRAA06214T508868
2004
53ft Air Ride Van
10
1GRAA06214T508871
2004
53ft Air Ride Van
10
1GRAA06214T508885
2004
53ft Air Ride Van
10
1GRAA06214T508899
2004
53ft Air Ride Van
10
1GRAA06214T508904
2004
53ft Air Ride Van
10
1GRAA06214T508918
2004
53ft Air Ride Van
10
1GRAA06214T508921
2004
53ft Air Ride Van
10
1GRAA06224T508524
2004
53ft Air Ride Van
10
1GRAA06224T508670
2004
53ft Air Ride Van
10
1GRAA06224T508734
2004
53ft Air Ride Van
10
1GRAA06224T508779
2004
53ft Air Ride Van
10
1GRAA06224T508796
2004
53ft Air Ride Van
10
1GRAA06224T508815
2004
53ft Air Ride Van
10
1GRAA06224T508829
2004
53ft Air Ride Van
10
1GRAA06224T508846
2004
53ft Air Ride Van
10
1GRAA06224T508863
2004
53ft Air Ride Van



 
13

--------------------------------------------------------------------------------

 
 
10
1GRAA06224T508877
2004
53ft Air Ride Van
10
1GRAA06224T508880
2004
53ft Air Ride Van
10
1GRAA06224T508894
2004
53ft Air Ride Van
10
1GRAA06224T508913
2004
53ft Air Ride Van
10
1GRAA06224T508927
2004
53ft Air Ride Van
10
1GRAA06224T508930
2004
53ft Air Ride Van
10
1GRAA06234T508709
2004
53ft Air Ride Van
10
1GRAA06234T508757
2004
53ft Air Ride Van
10
1GRAA06234T508774
2004
53ft Air Ride Van
10
1GRAA06234T508824
2004
53ft Air Ride Van
10
1GRAA06234T508838
2004
53ft Air Ride Van
10
1GRAA06234T508841
2004
53ft Air Ride Van
10
1GRAA06234T508855
2004
53ft Air Ride Van
10
1GRAA06234T508869
2004
53ft Air Ride Van
10
1GRAA06234T508872
2004
53ft Air Ride Van
10
1GRAA06234T508886
2004
53ft Air Ride Van
10
1GRAA06234T508905
2004
53ft Air Ride Van
10
1GRAA06234T508919
2004
53ft Air Ride Van
10
1GRAA06234T508922
2004
53ft Air Ride Van
10
1GRAA06244T508492
2004
53ft Air Ride Van
10
1GRAA06244T508508
2004
53ft Air Ride Van
10
1GRAA06244T508671
2004
53ft Air Ride Van
10
1GRAA06244T508752
2004
53ft Air Ride Van
10
1GRAA06244T508783
2004
53ft Air Ride Van
10
1GRAA06244T508797
2004
53ft Air Ride Van
10
1GRAA06244T508847
2004
53ft Air Ride Van
10
1GRAA06244T508850
2004
53ft Air Ride Van
10
1GRAA06244T508864
2004
53ft Air Ride Van
10
1GRAA06244T508878
2004
53ft Air Ride Van
10
1GRAA06244T508881
2004
53ft Air Ride Van
10
1GRAA06244T508895
2004
53ft Air Ride Van
10
1GRAA06244T508900
2004
53ft Air Ride Van
10
1GRAA06244T508914
2004
53ft Air Ride Van
10
1GRAA06244T508928
2004
53ft Air Ride Van
10
1GRAA06244T508931
2004
53ft Air Ride Van
10
1GRAA06254T508629
2004
53ft Air Ride Van
10
1GRAA06254T508677
2004
53ft Air Ride Van
10
1GRAA06254T508775
2004
53ft Air Ride Van
10
1GRAA06254T508839
2004
53ft Air Ride Van
10
1GRAA06254T508842
2004
53ft Air Ride Van
10
1GRAA06254T508856
2004
53ft Air Ride Van
10
1GRAA06254T508873
2004
53ft Air Ride Van
10
1GRAA06254T508887
2004
53ft Air Ride Van
10
1GRAA06254T508890
2004
53ft Air Ride Van
10
1GRAA06254T508906
2004
53ft Air Ride Van
10
1GRAA06254T508923
2004
53ft Air Ride Van
10
1GRAA06264T508798
2004
53ft Air Ride Van
10
1GRAA06264T508820
2004
53ft Air Ride Van



 
14

--------------------------------------------------------------------------------

 
 


10
1GRAA06264T508848
2004
53ft Air Ride Van
10
1GRAA06264T508851
2004
53ft Air Ride Van
10
1GRAA06264T508865
2004
53ft Air Ride Van
10
1GRAA06264T508879
2004
53ft Air Ride Van
10
1GRAA06264T508882
2004
53ft Air Ride Van
10
1GRAA06264T508896
2004
53ft Air Ride Van
10
1GRAA06264T508901
2004
53ft Air Ride Van
10
1GRAA06264T508915
2004
53ft Air Ride Van
10
1GRAA06264T508929
2004
53ft Air Ride Van
10
1GRAA06274T508664
2004
53ft Air Ride Van
10
1GRAA06274T508745
2004
53ft Air Ride Van
10
1GRAA06274T508776
2004
53ft Air Ride Van
10
1GRAA06274T508809
2004
53ft Air Ride Van
10
1GRAA06274T508843
2004
53ft Air Ride Van
10
1GRAA06274T508857
2004
53ft Air Ride Van
10
1GRAA06274T508860
2004
53ft Air Ride Van
10
1GRAA06274T508874
2004
53ft Air Ride Van
10
1GRAA06274T508888
2004
53ft Air Ride Van
10
1GRAA06274T508891
2004
53ft Air Ride Van
10
1GRAA06274T508907
2004
53ft Air Ride Van
10
1GRAA06274T508910
2004
53ft Air Ride Van
10
1GRAA06274T508924
2004
53ft Air Ride Van
10
1GRAA06284T508673
2004
53ft Air Ride Van
10
1GRAA06284T508723
2004
53ft Air Ride Van
10
1GRAA06284T508771
2004
53ft Air Ride Van
10
1GRAA06284T508818
2004
53ft Air Ride Van
10
1GRAA06284T508821
2004
53ft Air Ride Van
10
1GRAA06284T508835
2004
53ft Air Ride Van
10
1GRAA06284T508849
2004
53ft Air Ride Van
10
1GRAA06284T508852
2004
53ft Air Ride Van
10
1GRAA06284T508866
2004
53ft Air Ride Van
10
1GRAA06284T508883
2004
53ft Air Ride Van
10
1GRAA06284T508897
2004
53ft Air Ride Van
10
1GRAA06284T508902
2004
53ft Air Ride Van
10
1GRAA06284T508916
2004
53ft Air Ride Van
10
1GRAA06294T508570
2004
53ft Air Ride Van
10
1GRAA06294T508682
2004
53ft Air Ride Van
10
1GRAA06294T508701
2004
53ft Air Ride Van
10
1GRAA06294T508732
2004
53ft Air Ride Van
10
1GRAA06294T508763
2004
53ft Air Ride Van
10
1GRAA06294T508777
2004
53ft Air Ride Van
10
1GRAA06294T508780
2004
53ft Air Ride Van
10
1GRAA06294T508813
2004
53ft Air Ride Van
10
1GRAA06294T508830
2004
53ft Air Ride Van
10
1GRAA06294T508844
2004
53ft Air Ride Van
10
1GRAA06294T508858
2004
53ft Air Ride Van
10
1GRAA06294T508861
2004
53ft Air Ride Van
10
1GRAA06294T508875
2004
53ft Air Ride Van



 
15

--------------------------------------------------------------------------------

 


10
1GRAA06294T508889
2004
53ft Air Ride Van
10
1GRAA06294T508892
2004
53ft Air Ride Van
10
1GRAA06294T508908
2004
53ft Air Ride Van
10
1GRAA06294T508911
2004
53ft Air Ride Van
10
1GRAA06294T508925
2004
53ft Air Ride Van
10
1GRAA062X4T508710
2004
53ft Air Ride Van
10
1GRAA062X4T508819
2004
53ft Air Ride Van
10
1GRAA062X4T508822
2004
53ft Air Ride Van
10
1GRAA062X4T508853
2004
53ft Air Ride Van
10
1GRAA062X4T508867
2004
53ft Air Ride Van
10
1GRAA062X4T508870
2004
53ft Air Ride Van
10
1GRAA062X4T508884
2004
53ft Air Ride Van
10
1GRAA062X4T508903
2004
53ft Air Ride Van
10
1GRAA062X4T508917
2004
53ft Air Ride Van
10
1GRAA062X4T508920
2004
53ft Air Ride Van
11
3H3V532C04T097101
2004
53ft Air Ride Van
11
3H3V532C24T097102
2004
53ft Air Ride Van
11
3H3V532C44T097103
2004
53ft Air Ride Van
11
3H3V532C64T097104
2004
53ft Air Ride Van
11
3H3V532C84T097105
2004
53ft Air Ride Van
11
3H3V532CX4T097106
2004
53ft Air Ride Van
11
3H3V532C14T097107
2004
53ft Air Ride Van
11
3H3V532C34T097108
2004
53ft Air Ride Van
11
3H3V532C54T097109
2004
53ft Air Ride Van
11
3H3V532C14T097110
2004
53ft Air Ride Van
11
3H3V532C34T097111
2004
53ft Air Ride Van
11
3H3V532C54T097112
2004
53ft Air Ride Van
11
3H3V532C74T097113
2004
53ft Air Ride Van
11
3H3V532C94T097114
2004
53ft Air Ride Van
11
3H3V532C04T097115
2004
53ft Air Ride Van
11
3H3V532C24T097116
2004
53ft Air Ride Van
11
3H3V532C44T097117
2004
53ft Air Ride Van
11
3H3V532C64T097118
2004
53ft Air Ride Van
11
3H3V532C84T097119
2004
53ft Air Ride Van
11
3H3V532C44T097120
2004
53ft Air Ride Van
11
3H3V532C64T097121
2004
53ft Air Ride Van
11
3H3V532C84T097122
2004
53ft Air Ride Van
11
3H3V532CX4T097123
2004
53ft Air Ride Van
11
3H3V532C14T097124
2004
53ft Air Ride Van
11
3H3V532C34T097125
2004
53ft Air Ride Van
11
3H3V532C54T097126
2004
53ft Air Ride Van
11
3H3V532C74T097127
2004
53ft Air Ride Van
11
3H3V532C94T097128
2004
53ft Air Ride Van
11
3H3V532C04T097129
2004
53ft Air Ride Van
11
3H3V532C74T097130
2004
53ft Air Ride Van
11
3H3V532C94T097131
2004
53ft Air Ride Van
11
3H3V532C04T097132
2004
53ft Air Ride Van
11
3H3V532C24T097133
2004
53ft Air Ride Van


 
16

--------------------------------------------------------------------------------

 

11
3H3V532C44T097134
2004
53ft Air Ride Van
11
3H3V532C64T097135
2004
53ft Air Ride Van
11
3H3V532CX4T097137
2004
53ft Air Ride Van
11
3H3V532C14T097138
2004
53ft Air Ride Van
11
3H3V532C34T097139
2004
53ft Air Ride Van
11
3H3V532CX4T097140
2004
53ft Air Ride Van
11
3H3V532C14T097141
2004
53ft Air Ride Van
11
3H3V532C34T097142
2004
53ft Air Ride Van
11
3H3V532C54T097143
2004
53ft Air Ride Van
11
3H3V532C74T097144
2004
53ft Air Ride Van
11
3H3V532C94T097145
2004
53ft Air Ride Van
11
3H3V532C04T097146
2004
53ft Air Ride Van
11
3H3V532C24T097147
2004
53ft Air Ride Van
11
3H3V532C44T097148
2004
53ft Air Ride Van
11
3H3V532C64T097149
2004
53ft Air Ride Van
11
3H3V532C24T097150
2004
53ft Air Ride Van
11
3H3V532C44T097151
2004
53ft Air Ride Van
11
3H3V532C64T097152
2004
53ft Air Ride Van
11
3H3V532C84T097153
2004
53ft Air Ride Van
11
3H3V532CX4T097154
2004
53ft Air Ride Van
11
3H3V532C14T097155
2004
53ft Air Ride Van
11
3H3V532C34T097156
2004
53ft Air Ride Van
11
3H3V532C54T097157
2004
53ft Air Ride Van
11
3H3V532C74T097158
2004
53ft Air Ride Van
11
3H3V532C94T097159
2004
53ft Air Ride Van
11
3H3V532C54T097160
2004
53ft Air Ride Van
11
3H3V532C74T097161
2004
53ft Air Ride Van
11
3H3V532C94T097162
2004
53ft Air Ride Van
11
3H3V532C04T097163
2004
53ft Air Ride Van
11
3H3V532C24T097164
2004
53ft Air Ride Van
11
3H3V532C44T097165
2004
53ft Air Ride Van
11
3H3V532C64T097166
2004
53ft Air Ride Van
11
3H3V532C84T097167
2004
53ft Air Ride Van
11
3H3V532CX4T097168
2004
53ft Air Ride Van
11
3H3V532C14T097169
2004
53ft Air Ride Van
11
3H3V532C84T097170
2004
53ft Air Ride Van
11
3H3V532CX4T097171
2004
53ft Air Ride Van
11
3H3V532C14T097172
2004
53ft Air Ride Van
11
3H3V532C34T097173
2004
53ft Air Ride Van
11
3H3V532C54T097174
2004
53ft Air Ride Van
11
3H3V532C74T097175
2004
53ft Air Ride Van
11
3H3V532C94T097176
2004
53ft Air Ride Van
11
3H3V532C04T097177
2004
53ft Air Ride Van
11
3H3V532C24T097178
2004
53ft Air Ride Van
11
3H3V532C44T097179
2004
53ft Air Ride Van
11
3H3V532C04T097180
2004
53ft Air Ride Van
11
3H3V532C24T097181
2004
53ft Air Ride Van
11
3H3V532C44T097182
2004
53ft Air Ride Van


 
17

--------------------------------------------------------------------------------

 

11
3H3V532C64T097183
2004
53ft Air Ride Van
11
3H3V532C84T097184
2004
53ft Air Ride Van
11
3H3V532CX4T097185
2004
53ft Air Ride Van
11
3H3V532C14T097186
2004
53ft Air Ride Van
11
3H3V532C34T097187
2004
53ft Air Ride Van
11
3H3V532C74T097189
2004
53ft Air Ride Van
11
3H3V532C34T097190
2004
53ft Air Ride Van
11
3H3V532C54T097191
2004
53ft Air Ride Van
11
3H3V532C74T097192
2004
53ft Air Ride Van
11
3H3V532C94T097193
2004
53ft Air Ride Van
11
3H3V532C04T097194
2004
53ft Air Ride Van
11
3H3V532C24T097195
2004
53ft Air Ride Van
11
3H3V532C44T097196
2004
53ft Air Ride Van
11
3H3V532C64T097197
2004
53ft Air Ride Van
11
3H3V532C84T097198
2004
53ft Air Ride Van
11
3H3V532CX4T097199
2004
53ft Air Ride Van
11
3H3V532C24T097200
2004
53ft Air Ride Van
12
3H3V532C84T097301
2004
53ft Air Ride Van
12
3H3V532CX4T097302
2004
53ft Air Ride Van
12
3H3V532C14T097303
2004
53ft Air Ride Van
12
3H3V532C34T097304
2004
53ft Air Ride Van
12
3H3V532C54T097305
2004
53ft Air Ride Van
12
3H3V532C74T097306
2004
53ft Air Ride Van
12
3H3V532C94T097307
2004
53ft Air Ride Van
12
3H3V532C04T097308
2004
53ft Air Ride Van
12
3H3V532C24T097309
2004
53ft Air Ride Van
12
3H3V532C94T097310
2004
53ft Air Ride Van
12
3H3V532C04T097311
2004
53ft Air Ride Van
12
3H3V532C24T097312
2004
53ft Air Ride Van
12
3H3V532C44T097313
2004
53ft Air Ride Van
12
3H3V532C64T097314
2004
53ft Air Ride Van
12
3H3V532C84T097315
2004
53ft Air Ride Van
12
3H3V532CX4T097316
2004
53ft Air Ride Van
12
3H3V532C14T097317
2004
53ft Air Ride Van
12
3H3V532C34T097318
2004
53ft Air Ride Van
12
3H3V532C54T097319
2004
53ft Air Ride Van
12
3H3V532C14T097320
2004
53ft Air Ride Van
12
3H3V532C34T097321
2004
53ft Air Ride Van
12
3H3V532C54T097322
2004
53ft Air Ride Van
12
3H3V532C74T097323
2004
53ft Air Ride Van
12
3H3V532C94T097324
2004
53ft Air Ride Van
12
3H3V532C04T097325
2004
53ft Air Ride Van
12
3H3V532C24T097326
2004
53ft Air Ride Van
12
3H3V532C44T097327
2004
53ft Air Ride Van
12
3H3V532C64T097328
2004
53ft Air Ride Van
12
3H3V532C84T097329
2004
53ft Air Ride Van
12
3H3V532C44T097330
2004
53ft Air Ride Van
12
3H3V532C64T097331
2004
53ft Air Ride Van


 
18

--------------------------------------------------------------------------------

 

12
3H3V532C84T097332
2004
53ft Air Ride Van
12
3H3V532CX4T097333
2004
53ft Air Ride Van
12
3H3V532C14T097334
2004
53ft Air Ride Van
12
3H3V532C34T097335
2004
53ft Air Ride Van
12
3H3V532C54T097336
2004
53ft Air Ride Van
12
3H3V532C74T097337
2004
53ft Air Ride Van
12
3H3V532C94T097338
2004
53ft Air Ride Van
12
3H3V532C04T097339
2004
53ft Air Ride Van
12
3H3V532C74T097340
2004
53ft Air Ride Van
12
3H3V532C94T097341
2004
53ft Air Ride Van
12
3H3V532C04T097342
2004
53ft Air Ride Van
12
3H3V532C24T097343
2004
53ft Air Ride Van
12
3H3V532C44T097344
2004
53ft Air Ride Van
12
3H3V532C64T097345
2004
53ft Air Ride Van
12
3H3V532C84T097346
2004
53ft Air Ride Van
12
3H3V532CX4T097347
2004
53ft Air Ride Van
12
3H3V532C14T097348
2004
53ft Air Ride Van
12
3H3V532C34T097349
2004
53ft Air Ride Van
12
3H3V532CX4T097350
2004
53ft Air Ride Van
12
3H3V532C14T097351
2004
53ft Air Ride Van
12
3H3V532C34T097352
2004
53ft Air Ride Van
12
3H3V532C54T097353
2004
53ft Air Ride Van
12
3H3V532C74T097354
2004
53ft Air Ride Van
12
3H3V532C94T097355
2004
53ft Air Ride Van
12
3H3V532C04T097356
2004
53ft Air Ride Van
12
3H3V532C24T097357
2004
53ft Air Ride Van
12
3H3V532C44T097358
2004
53ft Air Ride Van
12
3H3V532C64T097359
2004
53ft Air Ride Van
12
3H3V532C24T097360
2004
53ft Air Ride Van
12
3H3V532C44T097361
2004
53ft Air Ride Van
12
3H3V532C64T097362
2004
53ft Air Ride Van
12
3H3V532C84T097363
2004
53ft Air Ride Van
12
3H3V532CX4T097364
2004
53ft Air Ride Van
12
3H3V532C14T097365
2004
53ft Air Ride Van
12
3H3V532C34T097366
2004
53ft Air Ride Van
12
3H3V532C54T097367
2004
53ft Air Ride Van
12
3H3V532C74T097368
2004
53ft Air Ride Van
12
3H3V532C94T097369
2004
53ft Air Ride Van
12
3H3V532C54T097370
2004
53ft Air Ride Van
12
3H3V532C74T097371
2004
53ft Air Ride Van
12
3H3V532C94T097372
2004
53ft Air Ride Van
12
3H3V532C04T097373
2004
53ft Air Ride Van
12
3H3V532C24T097374
2004
53ft Air Ride Van
12
3H3V532C44T097375
2004
53ft Air Ride Van
12
3H3V532C64T097376
2004
53ft Air Ride Van
12
3H3V532C84T097377
2004
53ft Air Ride Van
12
3H3V532CX4T097378
2004
53ft Air Ride Van
12
3H3V532C14T097379
2004
53ft Air Ride Van


 
19

--------------------------------------------------------------------------------

 

12
3H3V532C84T097380
2004
53ft Air Ride Van
12
3H3V532CX4T097381
2004
53ft Air Ride Van
12
3H3V532C14T097382
2004
53ft Air Ride Van
12
3H3V532C34T097383
2004
53ft Air Ride Van
12
3H3V532C54T097384
2004
53ft Air Ride Van
12
3H3V532C74T097385
2004
53ft Air Ride Van
12
3H3V532C94T097386
2004
53ft Air Ride Van
12
3H3V532C04T097387
2004
53ft Air Ride Van
12
3H3V532C24T097388
2004
53ft Air Ride Van
12
3H3V532C44T097389
2004
53ft Air Ride Van
12
3H3V532C04T097390
2004
53ft Air Ride Van
12
3H3V532C24T097391
2004
53ft Air Ride Van
12
3H3V532C44T097392
2004
53ft Air Ride Van
12
3H3V532C64T097393
2004
53ft Air Ride Van
12
3H3V532C84T097394
2004
53ft Air Ride Van
12
3H3V532CX4T097395
2004
53ft Air Ride Van
12
3H3V532C14T097396
2004
53ft Air Ride Van
12
3H3V532C34T097397
2004
53ft Air Ride Van
12
3H3V532C54T097398
2004
53ft Air Ride Van
12
3H3V532C74T097399
2004
53ft Air Ride Van
12
3H3V532CX4T097400
2004
53ft Air Ride Van
13
3H3V532C44T097201
2004
53ft Air Ride Van
13
3H3V532C64T097202
2004
53ft Air Ride Van
13
3H3V532C84T097203
2004
53ft Air Ride Van
13
3H3V532CX4T097204
2004
53ft Air Ride Van
13
3H3V532C14T097205
2004
53ft Air Ride Van
13
3H3V532C34T097206
2004
53ft Air Ride Van
13
3H3V532C54T097207
2004
53ft Air Ride Van
13
3H3V532C74T097208
2004
53ft Air Ride Van
13
3H3V532C94T097209
2004
53ft Air Ride Van
13
3H3V532C54T097210
2004
53ft Air Ride Van
13
3H3V532C74T097211
2004
53ft Air Ride Van
13
3H3V532C94T097212
2004
53ft Air Ride Van
13
3H3V532C04T097213
2004
53ft Air Ride Van
13
3H3V532C24T097214
2004
53ft Air Ride Van
13
3H3V532C44T097215
2004
53ft Air Ride Van
13
3H3V532C64T097216
2004
53ft Air Ride Van
13
3H3V532C84T097217
2004
53ft Air Ride Van
13
3H3V532CX4T097218
2004
53ft Air Ride Van
13
3H3V532C14T097219
2004
53ft Air Ride Van
13
3H3V532C84T097220
2004
53ft Air Ride Van
13
3H3V532CX4T097221
2004
53ft Air Ride Van
13
3H3V532C14T097222
2004
53ft Air Ride Van
13
3H3V532C34T097223
2004
53ft Air Ride Van
13
3H3V532C54T097224
2004
53ft Air Ride Van
13
3H3V532C74T097225
2004
53ft Air Ride Van
13
3H3V532C94T097226
2004
53ft Air Ride Van
13
3H3V532C04T097227
2004
53ft Air Ride Van


 
20

--------------------------------------------------------------------------------

 
 
13
3H3V532C24T097228
2004
53ft Air Ride Van
13
3H3V532C44T097229
2004
53ft Air Ride Van
13
3H3V532C04T097230
2004
53ft Air Ride Van
13
3H3V532C24T097231
2004
53ft Air Ride Van
13
3H3V532C44T097232
2004
53ft Air Ride Van
13
3H3V532C64T097233
2004
53ft Air Ride Van
13
3H3V532C84T097234
2004
53ft Air Ride Van
13
3H3V532CX4T097235
2004
53ft Air Ride Van
13
3H3V532C14T097236
2004
53ft Air Ride Van
13
3H3V532C34T097237
2004
53ft Air Ride Van
13
3H3V532C54T097238
2004
53ft Air Ride Van
13
3H3V532C74T097239
2004
53ft Air Ride Van
13
3H3V532C34T097240
2004
53ft Air Ride Van
13
3H3V532C54T097241
2004
53ft Air Ride Van
13
3H3V532C74T097242
2004
53ft Air Ride Van
13
3H3V532C94T097243
2004
53ft Air Ride Van
13
3H3V532C04T097244
2004
53ft Air Ride Van
13
3H3V532C24T097245
2004
53ft Air Ride Van
13
3H3V532C44T097246
2004
53ft Air Ride Van
13
3H3V532C64T097247
2004
53ft Air Ride Van
13
3H3V532C84T097248
2004
53ft Air Ride Van
13
3H3V532CX4T097249
2004
53ft Air Ride Van
13
3H3V532C64T097250
2004
53ft Air Ride Van
13
3H3V532C84T097251
2004
53ft Air Ride Van
13
3H3V532C14T097253
2004
53ft Air Ride Van
13
3H3V532C34T097254
2004
53ft Air Ride Van
13
3H3V532C54T097255
2004
53ft Air Ride Van
13
3H3V532C74T097256
2004
53ft Air Ride Van
13
3H3V532C94T097257
2004
53ft Air Ride Van
13
3H3V532C04T097258
2004
53ft Air Ride Van
13
3H3V532C24T097259
2004
53ft Air Ride Van
13
3H3V532C94T097260
2004
53ft Air Ride Van
13
3H3V532C24T097262
2004
53ft Air Ride Van
13
3H3V532C44T097263
2004
53ft Air Ride Van
13
3H3V532C64T097264
2004
53ft Air Ride Van
13
3H3V532C84T097265
2004
53ft Air Ride Van
13
3H3V532CX4T097266
2004
53ft Air Ride Van
13
3H3V532C14T097267
2004
53ft Air Ride Van
13
3H3V532C34T097268
2004
53ft Air Ride Van
13
3H3V532C54T097269
2004
53ft Air Ride Van
13
3H3V532C14T097270
2004
53ft Air Ride Van
13
3H3V532C34T097271
2004
53ft Air Ride Van
13
3H3V532C54T097272
2004
53ft Air Ride Van
13
3H3V532C74T097273
2004
53ft Air Ride Van
13
3H3V532C94T097274
2004
53ft Air Ride Van
13
3H3V532C04T097275
2004
53ft Air Ride Van
13
3H3V532C24T097276
2004
53ft Air Ride Van
13
3H3V532C44T097277
2004
53ft Air Ride Van



 
21

--------------------------------------------------------------------------------

 
 
13
3H3V532C64T097278
2004
53ft Air Ride Van
13
3H3V532C84T097279
2004
53ft Air Ride Van
13
3H3V532C44T097280
2004
53ft Air Ride Van
13
3H3V532C64T097281
2004
53ft Air Ride Van
13
3H3V532C84T097282
2004
53ft Air Ride Van
13
3H3V532CX4T097283
2004
53ft Air Ride Van
13
3H3V532C14T097284
2004
53ft Air Ride Van
13
3H3V532C34T097285
2004
53ft Air Ride Van
13
3H3V532C54T097286
2004
53ft Air Ride Van
13
3H3V532C74T097287
2004
53ft Air Ride Van
13
3H3V532C94T097288
2004
53ft Air Ride Van
13
3H3V532C04T097289
2004
53ft Air Ride Van
13
3H3V532C74T097290
2004
53ft Air Ride Van
13
3H3V532C94T097291
2004
53ft Air Ride Van
13
3H3V532C04T097292
2004
53ft Air Ride Van
13
3H3V532C24T097293
2004
53ft Air Ride Van
13
3H3V532C44T097294
2004
53ft Air Ride Van
13
3H3V532C64T097295
2004
53ft Air Ride Van
13
3H3V532C84T097296
2004
53ft Air Ride Van
13
3H3V532CX4T097297
2004
53ft Air Ride Van
13
3H3V532C14T097298
2004
53ft Air Ride Van
13
3H3V532C34T097299
2004
53ft Air Ride Van
13
3H3V532C64T097300
2004
53ft Air Ride Van
14
1JJV532W64L876044
2004
53ft Air Ride Van
14
1JJV532W84L876045
2004
53ft Air Ride Van
14
1JJV532WX4L876046
2004
53ft Air Ride Van
14
1JJV532W14L876047
2004
53ft Air Ride Van
14
1JJV532W34L876048
2004
53ft Air Ride Van
14
1JJV532W54L876049
2004
53ft Air Ride Van
14
1JJV532W14L876050
2004
53ft Air Ride Van
14
1JJV532W34L876051
2004
53ft Air Ride Van
14
1JJV532W54L876052
2004
53ft Air Ride Van
14
1JJV532W74L876053
2004
53ft Air Ride Van
14
1JJV532W94L876054
2004
53ft Air Ride Van
14
1JJV532W04L876055
2004
53ft Air Ride Van
14
1JJV532W24L876056
2004
53ft Air Ride Van
14
1JJV532W44L876057
2004
53ft Air Ride Van
14
1JJV532W64L876058
2004
53ft Air Ride Van
14
1JJV532W84L876059
2004
53ft Air Ride Van
14
1JJV532W44L876060
2004
53ft Air Ride Van
14
1JJV532W64L876061
2004
53ft Air Ride Van
14
1JJV532W84L876062
2004
53ft Air Ride Van
14
1JJV532WX4L876063
2004
53ft Air Ride Van
14
1JJV532W14L876064
2004
53ft Air Ride Van
14
1JJV532W34L876065
2004
53ft Air Ride Van
14
1JJV532W54L876066
2004
53ft Air Ride Van
14
1JJV532W74L876067
2004
53ft Air Ride Van
14
1JJV532W94L876068
2004
53ft Air Ride Van



 
22

--------------------------------------------------------------------------------

 


14
1JJV532W04L876069
2004
53ft Air Ride Van
14
1JJV532W74L876070
2004
53ft Air Ride Van
14
1JJV532W94L876071
2004
53ft Air Ride Van
14
1JJV532W04L876072
2004
53ft Air Ride Van
14
1JJV532W24L876073
2004
53ft Air Ride Van
14
1JJV532W44L876074
2004
53ft Air Ride Van
14
1JJV532W64L876075
2004
53ft Air Ride Van
14
1JJV532W84L876076
2004
53ft Air Ride Van
14
1JJV532W14L876078
2004
53ft Air Ride Van
14
1JJV532W34L876079
2004
53ft Air Ride Van
14
1JJV532W14L876081
2004
53ft Air Ride Van
14
1JJV532W34L876082
2004
53ft Air Ride Van
14
1JJV532W54L876083
2004
53ft Air Ride Van
14
1JJV532W74L876084
2004
53ft Air Ride Van
14
1JJV532W94L876085
2004
53ft Air Ride Van
14
1JJV532W04L876086
2004
53ft Air Ride Van
14
1JJV532W24L876087
2004
53ft Air Ride Van
14
1JJV532W44L876088
2004
53ft Air Ride Van
14
1JJV532W64L876089
2004
53ft Air Ride Van
14
1JJV532W24L876090
2004
53ft Air Ride Van
14
1JJV532W44L876091
2004
53ft Air Ride Van
14
1JJV532W64L876092
2004
53ft Air Ride Van
14
1JJV532W84L876093
2004
53ft Air Ride Van
14
1JJV532WX4L876094
2004
53ft Air Ride Van
14
1JJV532W14L876095
2004
53ft Air Ride Van
14
1JJV532W34L876096
2004
53ft Air Ride Van
14
1JJV532W54L876097
2004
53ft Air Ride Van
14
1JJV532W74L876098
2004
53ft Air Ride Van
14
1JJV532W94L876099
2004
53ft Air Ride Van
14
1JJV532W14L876100
2004
53ft Air Ride Van
14
1JJV532W34L876101
2004
53ft Air Ride Van
14
1JJV532W54L876102
2004
53ft Air Ride Van
14
1JJV532W74L876103
2004
53ft Air Ride Van
14
1JJV532W94L876104
2004
53ft Air Ride Van
14
1JJV532W04L876105
2004
53ft Air Ride Van
14
1JJV532W24L876106
2004
53ft Air Ride Van
14
1JJV532W44L876107
2004
53ft Air Ride Van
14
1JJV532W64L876108
2004
53ft Air Ride Van
14
1JJV532W84L876109
2004
53ft Air Ride Van
14
1JJV532W44L876110
2004
53ft Air Ride Van
14
1JJV532W64L876111
2004
53ft Air Ride Van
14
1JJV532W84L876112
2004
53ft Air Ride Van
14
1JJV532WX4L876113
2004
53ft Air Ride Van
14
1JJV532W14L876114
2004
53ft Air Ride Van
14
1JJV532W34L876115
2004
53ft Air Ride Van
14
1JJV532W54L876116
2004
53ft Air Ride Van
14
1JJV532W74L876117
2004
53ft Air Ride Van
14
1JJV532W94L876118
2004
53ft Air Ride Van



 
23

--------------------------------------------------------------------------------

 


14
1JJV532W04L876119
2004
53ft Air Ride Van
14
1JJV532W74L876120
2004
53ft Air Ride Van
14
1JJV532W94L876121
2004
53ft Air Ride Van
14
1JJV532W04L876122
2004
53ft Air Ride Van
14
1JJV532W24L876123
2004
53ft Air Ride Van
14
1JJV532W64L876125
2004
53ft Air Ride Van
14
1JJV532W84L876126
2004
53ft Air Ride Van
14
1JJV532WX4L876127
2004
53ft Air Ride Van
14
1JJV532W14L876128
2004
53ft Air Ride Van
14
1JJV532W34L876129
2004
53ft Air Ride Van
14
1JJV532WX4L876130
2004
53ft Air Ride Van
14
1JJV532W14L876131
2004
53ft Air Ride Van
14
1JJV532W34L876132
2004
53ft Air Ride Van
14
1JJV532W54L876133
2004
53ft Air Ride Van
14
1JJV532W74L876134
2004
53ft Air Ride Van
14
1JJV532W94L876135
2004
53ft Air Ride Van
14
1JJV532W04L876136
2004
53ft Air Ride Van
14
1JJV532W24L876137
2004
53ft Air Ride Van
14
1JJV532W44L876138
2004
53ft Air Ride Van
14
1JJV532W64L876139
2004
53ft Air Ride Van
14
1JJV532W24L876140
2004
53ft Air Ride Van
14
1JJV532W44L876141
2004
53ft Air Ride Van
14
1JJV532W64L876142
2004
53ft Air Ride Van
14
1JJV532W84L876143
2004
53ft Air Ride Van
14
1JJV532WX4L876144
2004
53ft Air Ride Van
14
1JJV532W14L876145
2004
53ft Air Ride Van
14
1JJV532W34L876146
2004
53ft Air Ride Van
14
1JJV532W54L876147
2004
53ft Air Ride Van
14
1JJV532W74L876148
2004
53ft Air Ride Van
14
1JJV532W94L876149
2004
53ft Air Ride Van
14
1JJV532W54L876150
2004
53ft Air Ride Van
14
1JJV532W74L876151
2004
53ft Air Ride Van
14
1JJV532W94L876152
2004
53ft Air Ride Van
14
1JJV532W04L876153
2004
53ft Air Ride Van
14
1JJV532W24L876154
2004
53ft Air Ride Van
14
1JJV532W44L876155
2004
53ft Air Ride Van
14
1JJV532W64L876156
2004
53ft Air Ride Van
14
1JJV532W84L876157
2004
53ft Air Ride Van
14
1JJV532WX4L876158
2004
53ft Air Ride Van
14
1JJV532W14L876159
2004
53ft Air Ride Van
14
1JJV532W84L876160
2004
53ft Air Ride Van
14
1JJV532WX4L876161
2004
53ft Air Ride Van
14
1JJV532W14L876162
2004
53ft Air Ride Van
14
1JJV532W34L876163
2004
53ft Air Ride Van
14
1JJV532W54L876164
2004
53ft Air Ride Van
14
1JJV532W74L876165
2004
53ft Air Ride Van
14
1JJV532W94L876166
2004
53ft Air Ride Van
14
1JJV532W04L876167
2004
53ft Air Ride Van



 
24

--------------------------------------------------------------------------------

 


14
1JJV532W24L876168
2004
53ft Air Ride Van
14
1JJV532W44L876169
2004
53ft Air Ride Van
14
1JJV532W04L876170
2004
53ft Air Ride Van
14
1JJV532W24L876171
2004
53ft Air Ride Van
14
1JJV532W44L876172
2004
53ft Air Ride Van
14
1JJV532W64L876173
2004
53ft Air Ride Van
14
1JJV532W84L876174
2004
53ft Air Ride Van
14
1JJV532WX4L876175
2004
53ft Air Ride Van
14
1JJV532W14L876176
2004
53ft Air Ride Van
14
1JJV532W34L876177
2004
53ft Air Ride Van
14
1JJV532W54L876178
2004
53ft Air Ride Van
14
1JJV532W74L876179
2004
53ft Air Ride Van
14
1JJV532W34L876180
2004
53ft Air Ride Van
14
1JJV532W54L876181
2004
53ft Air Ride Van
14
1JJV532W74L876182
2004
53ft Air Ride Van
14
1JJV532W94L876183
2004
53ft Air Ride Van
14
1JJV532W04L876184
2004
53ft Air Ride Van
14
1JJV532W24L876185
2004
53ft Air Ride Van
14
1JJV532W64L876187
2004
53ft Air Ride Van
14
1JJV532W84L876188
2004
53ft Air Ride Van
14
1JJV532WX4L876189
2004
53ft Air Ride Van
14
1JJV532W64L876190
2004
53ft Air Ride Van
14
1JJV532W84L876191
2004
53ft Air Ride Van
14
1JJV532WX4L876192
2004
53ft Air Ride Van
14
1JJV532W14L876193
2004
53ft Air Ride Van
14
1JJV532W34L876194
2004
53ft Air Ride Van
14
1JJV532W54L876195
2004
53ft Air Ride Van
14
1JJV532W74L876196
2004
53ft Air Ride Van
14
1JJV532W94L876197
2004
53ft Air Ride Van
14
1JJV532W04L876198
2004
53ft Air Ride Van
14
1JJV532W24L876199
2004
53ft Air Ride Van
14
1JJV532W54L876200
2004
53ft Air Ride Van
14
1JJV532W74L876201
2004
53ft Air Ride Van
14
1JJV532W94L876202
2004
53ft Air Ride Van
14
1JJV532W04L876203
2004
53ft Air Ride Van
14
1JJV532W24L876204
2004
53ft Air Ride Van
14
1JJV532W44L876205
2004
53ft Air Ride Van
14
1JJV532W64L876206
2004
53ft Air Ride Van
14
1JJV532W84L876207
2004
53ft Air Ride Van
14
1JJV532WX4L876208
2004
53ft Air Ride Van
14
1JJV532W14L876209
2004
53ft Air Ride Van
14
1JJV532W84L876210
2004
53ft Air Ride Van
14
1JJV532WX4L876211
2004
53ft Air Ride Van
14
1JJV532W14L876212
2004
53ft Air Ride Van
14
1JJV532W34L876213
2004
53ft Air Ride Van
14
1JJV532W54L876214
2004
53ft Air Ride Van
14
1JJV532W74L876215
2004
53ft Air Ride Van
14
1JJV532W94L876216
2004
53ft Air Ride Van



 
25

--------------------------------------------------------------------------------

 
 
14
1JJV532W04L876217
2004
53ft Air Ride Van
14
1JJV532W24L876218
2004
53ft Air Ride Van
14
1JJV532W44L876219
2004
53ft Air Ride Van
14
1JJV532W04L876220
2004
53ft Air Ride Van
14
1JJV532W24L876221
2004
53ft Air Ride Van
14
1JJV532W44L876222
2004
53ft Air Ride Van
14
1JJV532W64L876223
2004
53ft Air Ride Van
14
1JJV532W84L876224
2004
53ft Air Ride Van
14
1JJV532WX4L876225
2004
53ft Air Ride Van
14
1JJV532W14L876226
2004
53ft Air Ride Van
14
1JJV532W34L876227
2004
53ft Air Ride Van
14
1JJV532W54L876228
2004
53ft Air Ride Van
14
1JJV532W74L876229
2004
53ft Air Ride Van
14
1JJV532W34L876230
2004
53ft Air Ride Van
14
1JJV532W54L876231
2004
53ft Air Ride Van
14
1JJV532W94L876233
2004
53ft Air Ride Van
14
1JJV532W04L876234
2004
53ft Air Ride Van
14
1JJV532W24L876235
2004
53ft Air Ride Van
14
1JJV532W64L876237
2004
53ft Air Ride Van
14
1JJV532W84L876238
2004
53ft Air Ride Van
14
1JJV532WX4L876239
2004
53ft Air Ride Van
14
1JJV532W64L876240
2004
53ft Air Ride Van
14
1JJV532W84L876241
2004
53ft Air Ride Van
14
1JJV532WX4L876242
2004
53ft Air Ride Van
14
1JJV532W14L876243
2004
53ft Air Ride Van
15
1JJV532W34L876244
2004
53ft Air Ride Van
15
1JJV532W54L876245
2004
53ft Air Ride Van
15
1JJV532W74L876246
2004
53ft Air Ride Van
15
1JJV532W94L876247
2004
53ft Air Ride Van
15
1JJV532W04L876248
2004
53ft Air Ride Van
15
1JJV532W24L876249
2004
53ft Air Ride Van
15
1JJV532W94L876250
2004
53ft Air Ride Van
15
1JJV532W04L876251
2004
53ft Air Ride Van
15
1JJV532W24L876252
2004
53ft Air Ride Van
15
1JJV532W44L876253
2004
53ft Air Ride Van
15
1JJV532W64L876254
2004
53ft Air Ride Van
15
1JJV532W84L876255
2004
53ft Air Ride Van
15
1JJV532WX4L876256
2004
53ft Air Ride Van
15
1JJV532W14L876257
2004
53ft Air Ride Van
15
1JJV532W34L876258
2004
53ft Air Ride Van
15
1JJV532W54L876259
2004
53ft Air Ride Van
15
1JJV532W14L876260
2004
53ft Air Ride Van
15
1JJV532W34L876261
2004
53ft Air Ride Van
15
1JJV532W54L876262
2004
53ft Air Ride Van
15
1JJV532W74L876263
2004
53ft Air Ride Van
15
1JJV532W94L876264
2004
53ft Air Ride Van
15
1JJV532W04L876265
2004
53ft Air Ride Van
15
1JJV532W24L876266
2004
53ft Air Ride Van



 
26

--------------------------------------------------------------------------------

 
 
15
1JJV532W44L876267
2004
53ft Air Ride Van
15
1JJV532W64L876268
2004
53ft Air Ride Van
15
1JJV532W84L876269
2004
53ft Air Ride Van
15
1JJV532W44L876270
2004
53ft Air Ride Van
15
1JJV532W64L876271
2004
53ft Air Ride Van
15
1JJV532W84L876272
2004
53ft Air Ride Van
15
1JJV532WX4L876273
2004
53ft Air Ride Van
15
1JJV532W14L876274
2004
53ft Air Ride Van
15
1JJV532W34L876275
2004
53ft Air Ride Van
15
1JJV532W54L876276
2004
53ft Air Ride Van
15
1JJV532W74L876277
2004
53ft Air Ride Van
15
1JJV532W94L876278
2004
53ft Air Ride Van
15
1JJV532W04L876279
2004
53ft Air Ride Van
15
1JJV532W74L876280
2004
53ft Air Ride Van
15
1JJV532W94L876281
2004
53ft Air Ride Van
15
1JJV532W04L876282
2004
53ft Air Ride Van
15
1JJV532W24L876283
2004
53ft Air Ride Van
15
1JJV532W44L876284
2004
53ft Air Ride Van
15
1JJV532W64L876285
2004
53ft Air Ride Van
15
1JJV532W84L876286
2004
53ft Air Ride Van
15
1JJV532WX4L876287
2004
53ft Air Ride Van
15
1JJV532W14L876288
2004
53ft Air Ride Van
15
1JJV532W34L876289
2004
53ft Air Ride Van
15
1JJV532WX4L876290
2004
53ft Air Ride Van
15
1JJV532W14L876291
2004
53ft Air Ride Van
15
1JJV532W34L876292
2004
53ft Air Ride Van
15
1JJV532W54L876293
2004
53ft Air Ride Van
15
1JJV532W74L876294
2004
53ft Air Ride Van
15
1JJV532W94L876295
2004
53ft Air Ride Van
15
1JJV532W04L876296
2004
53ft Air Ride Van
15
1JJV532W24L876297
2004
53ft Air Ride Van
15
1JJV532W44L876298
2004
53ft Air Ride Van
15
1JJV532W64L876299
2004
53ft Air Ride Van
15
1JJV532W94L876300
2004
53ft Air Ride Van
15
1JJV532W24L876302
2004
53ft Air Ride Van
15
1JJV532W44L876303
2004
53ft Air Ride Van
15
1JJV532W64L876304
2004
53ft Air Ride Van
15
1JJV532W84L876305
2004
53ft Air Ride Van
15
1JJV532WX4L876306
2004
53ft Air Ride Van
15
1JJV532W14L876307
2004
53ft Air Ride Van
15
1JJV532W34L876308
2004
53ft Air Ride Van
15
1JJV532W54L876309
2004
53ft Air Ride Van
15
1JJV532W14L876310
2004
53ft Air Ride Van
15
1JJV532W34L876311
2004
53ft Air Ride Van
15
1JJV532W54L876312
2004
53ft Air Ride Van
15
1JJV532W74L876313
2004
53ft Air Ride Van
15
1JJV532W94L876314
2004
53ft Air Ride Van
15
1JJV532W04L876315
2004
53ft Air Ride Van


 
27

--------------------------------------------------------------------------------

 

15
1JJV532W24L876316
2004
53ft Air Ride Van
15
1JJV532W44L876317
2004
53ft Air Ride Van
15
1JJV532W64L876318
2004
53ft Air Ride Van
15
1JJV532W84L876319
2004
53ft Air Ride Van
15
1JJV532W34L889852
2004
53ft Air Ride Van
15
1JJV532W54L889853
2004
53ft Air Ride Van
15
1JJV532W74L889854
2004
53ft Air Ride Van
15
1JJV532W94L889855
2004
53ft Air Ride Van
15
1JJV532W04L889856
2004
53ft Air Ride Van
15
1JJV532W24L889857
2004
53ft Air Ride Van
15
1JJV532W44L889858
2004
53ft Air Ride Van
15
1JJV532W64L889859
2004
53ft Air Ride Van
15
1JJV532W24L889860
2004
53ft Air Ride Van
15
1JJV532W44L889861
2004
53ft Air Ride Van
15
1JJV532W64L889862
2004
53ft Air Ride Van
15
1JJV532W84L889863
2004
53ft Air Ride Van
15
1JJV532WX4L889864
2004
53ft Air Ride Van
15
1JJV532W14L889865
2004
53ft Air Ride Van
15
1JJV532W34L889866
2004
53ft Air Ride Van
15
1JJV532W54L889867
2004
53ft Air Ride Van
15
1JJV532W74L889868
2004
53ft Air Ride Van
15
1JJV532W94L889869
2004
53ft Air Ride Van
15
1JJV532W54L889870
2004
53ft Air Ride Van
15
1JJV532W74L889871
2004
53ft Air Ride Van
15
1JJV532W94L889872
2004
53ft Air Ride Van
15
1JJV532W04L889873
2004
53ft Air Ride Van
15
1JJV532W24L889874
2004
53ft Air Ride Van
15
1JJV532W44L889875
2004
53ft Air Ride Van
16
1JJV532W64L889876
2004
53ft Air Ride Van
16
1JJV532W84L889877
2004
53ft Air Ride Van
16
1JJV532WX4L889878
2004
53ft Air Ride Van
16
1JJV532W14L889879
2004
53ft Air Ride Van
16
1JJV532W84L889880
2004
53ft Air Ride Van
16
1JJV532WX4L889881
2004
53ft Air Ride Van
16
1JJV532W14L889882
2004
53ft Air Ride Van
16
1JJV532W34L889883
2004
53ft Air Ride Van
16
1JJV532W54L889884
2004
53ft Air Ride Van
16
1JJV532W74L889885
2004
53ft Air Ride Van
16
1JJV532W94L889886
2004
53ft Air Ride Van
16
1JJV532W04L889887
2004
53ft Air Ride Van
16
1JJV532W24L889888
2004
53ft Air Ride Van
16
1JJV532W44L889889
2004
53ft Air Ride Van
16
1JJV532W04L889890
2004
53ft Air Ride Van
16
1JJV532W24L889891
2004
53ft Air Ride Van
16
1JJV532W44L889892
2004
53ft Air Ride Van
16
1JJV532W64L889893
2004
53ft Air Ride Van
16
1JJV532W84L889894
2004
53ft Air Ride Van
16
1JJV532WX4L889895
2004
53ft Air Ride Van


 
28

--------------------------------------------------------------------------------

 

16
1JJV532W14L889896
2004
53ft Air Ride Van
16
1JJV532W34L889897
2004
53ft Air Ride Van
16
1JJV532W54L889898
2004
53ft Air Ride Van
16
1JJV532W74L889899
2004
53ft Air Ride Van
16
1JJV532WX4L889900
2004
53ft Air Ride Van
16
1JJV532W14L889901
2004
53ft Air Ride Van
16
1JJV532W34L889902
2004
53ft Air Ride Van
16
1JJV532W54L889903
2004
53ft Air Ride Van
16
1JJV532W74L889904
2004
53ft Air Ride Van
16
1JJV532W94L889905
2004
53ft Air Ride Van
16
1JJV532W04L889906
2004
53ft Air Ride Van
16
1JJV532W24L889907
2004
53ft Air Ride Van
16
1JJV532W44L889908
2004
53ft Air Ride Van
16
1JJV532W64L889909
2004
53ft Air Ride Van
16
1JJV532W24L889910
2004
53ft Air Ride Van
16
1JJV532W44L889911
2004
53ft Air Ride Van
16
1JJV532W84L889913
2004
53ft Air Ride Van
16
1JJV532WX4L889914
2004
53ft Air Ride Van
16
1JJV532W14L889915
2004
53ft Air Ride Van
16
1JJV532W34L889916
2004
53ft Air Ride Van
16
1JJV532W54L889917
2004
53ft Air Ride Van
16
1JJV532W74L889918
2004
53ft Air Ride Van
16
1JJV532W94L889919
2004
53ft Air Ride Van
16
1JJV532W54L889920
2004
53ft Air Ride Van
16
1JJV532W74L889921
2004
53ft Air Ride Van
16
1JJV532W94L889922
2004
53ft Air Ride Van
16
1JJV532W04L889923
2004
53ft Air Ride Van
16
1JJV532W24L889924
2004
53ft Air Ride Van
16
1JJV532W44L889925
2004
53ft Air Ride Van
16
1JJV532W64L889926
2004
53ft Air Ride Van
16
1JJV532W84L889927
2004
53ft Air Ride Van
16
1JJV532WX4L889928
2004
53ft Air Ride Van
16
1JJV532W14L889929
2004
53ft Air Ride Van
16
1JJV532W84L889930
2004
53ft Air Ride Van
16
1JJV532WX4L889931
2004
53ft Air Ride Van
16
1JJV532W14L889932
2004
53ft Air Ride Van
16
1JJV532W34L889933
2004
53ft Air Ride Van
16
1JJV532W54L889934
2004
53ft Air Ride Van
16
1JJV532W74L889935
2004
53ft Air Ride Van
16
1JJV532W94L889936
2004
53ft Air Ride Van
16
1JJV532W04L889937
2004
53ft Air Ride Van
16
1JJV532W24L889938
2004
53ft Air Ride Van
16
1JJV532W44L889939
2004
53ft Air Ride Van
16
1JJV532W04L889940
2004
53ft Air Ride Van
16
1JJV532W24L889941
2004
53ft Air Ride Van
16
1JJV532W44L889942
2004
53ft Air Ride Van
16
1JJV532W64L889943
2004
53ft Air Ride Van
16
1JJV532W84L889944
2004
53ft Air Ride Van


 
29

--------------------------------------------------------------------------------

 

16
1JJV532WX4L889945
2004
53ft Air Ride Van
16
1JJV532W14L889946
2004
53ft Air Ride Van
16
1JJV532W34L889947
2004
53ft Air Ride Van
16
1JJV532W54L889948
2004
53ft Air Ride Van
16
1JJV532W74L889949
2004
53ft Air Ride Van
16
1JJV532W34L889950
2004
53ft Air Ride Van
16
1JJV532W54L889951
2004
53ft Air Ride Van
16
1JJV532W74L889952
2004
53ft Air Ride Van
16
1JJV532W94L889953
2004
53ft Air Ride Van
16
1JJV532W04L889954
2004
53ft Air Ride Van
16
1JJV532W24L889955
2004
53ft Air Ride Van
16
1JJV532W44L889956
2004
53ft Air Ride Van
16
1JJV532W64L889957
2004
53ft Air Ride Van
16
1JJV532W84L889958
2004
53ft Air Ride Van
16
1JJV532WX4L889959
2004
53ft Air Ride Van
16
1JJV532W64L889960
2004
53ft Air Ride Van
16
1JJV532W84L889961
2004
53ft Air Ride Van
16
1JJV532WX4L889962
2004
53ft Air Ride Van
16
1JJV532W14L889963
2004
53ft Air Ride Van
16
1JJV532W34L889964
2004
53ft Air Ride Van
16
1JJV532W54L889965
2004
53ft Air Ride Van
16
1JJV532W74L889966
2004
53ft Air Ride Van
16
1JJV532W94L889967
2004
53ft Air Ride Van
16
1JJV532W04L889968
2004
53ft Air Ride Van
16
1JJV532W24L889969
2004
53ft Air Ride Van
16
1JJV532W94L889970
2004
53ft Air Ride Van
16
1JJV532W04L889971
2004
53ft Air Ride Van
16
1JJV532W24L889972
2004
53ft Air Ride Van
16
1JJV532W44L889973
2004
53ft Air Ride Van
16
1JJV532W64L889974
2004
53ft Air Ride Van
16
1JJV532W84L889975
2004
53ft Air Ride Van
16
1JJV532WX4L889976
2004
53ft Air Ride Van
16
1JJV532W14L889977
2004
53ft Air Ride Van
16
1JJV532W34L889978
2004
53ft Air Ride Van
16
1JJV532W54L889979
2004
53ft Air Ride Van
16
1JJV532W14L889980
2004
53ft Air Ride Van
16
1JJV532W34L889981
2004
53ft Air Ride Van
16
1JJV532W54L889982
2004
53ft Air Ride Van
16
1JJV532W74L889983
2004
53ft Air Ride Van
16
1JJV532W94L889984
2004
53ft Air Ride Van
16
1JJV532W04L889985
2004
53ft Air Ride Van
16
1JJV532W24L889986
2004
53ft Air Ride Van
16
1JJV532W44L889987
2004
53ft Air Ride Van
16
1JJV532W64L889988
2004
53ft Air Ride Van
16
1JJV532W84L889989
2004
53ft Air Ride Van
16
1JJV532W44L889990
2004
53ft Air Ride Van
16
1JJV532W64L889991
2004
53ft Air Ride Van
16
1JJV532W84L889992
2004
53ft Air Ride Van


 
30

--------------------------------------------------------------------------------

 

16
1JJV532WX4L889993
2004
53ft Air Ride Van
16
1JJV532W14L889994
2004
53ft Air Ride Van
16
1JJV532W34L889995
2004
53ft Air Ride Van
16
1JJV532W54L889996
2004
53ft Air Ride Van
16
1JJV532W74L889997
2004
53ft Air Ride Van
16
1JJV532W94L889998
2004
53ft Air Ride Van
16
1JJV532W04L889999
2004
53ft Air Ride Van
16
1JJV532W14L890000
2004
53ft Air Ride Van
16
1JJV532W34L890001
2004
53ft Air Ride Van
16
1JJV532W54L890002
2004
53ft Air Ride Van
16
1JJV532W74L890003
2004
53ft Air Ride Van
16
1JJV532W94L890004
2004
53ft Air Ride Van
16
1JJV532W04L890005
2004
53ft Air Ride Van
16
1JJV532W24L890006
2004
53ft Air Ride Van
16
1JJV532W44L890007
2004
53ft Air Ride Van
16
1JJV532W64L890008
2004
53ft Air Ride Van
16
1JJV532W84L890009
2004
53ft Air Ride Van
16
1JJV532W44L890010
2004
53ft Air Ride Van
16
1JJV532W64L890011
2004
53ft Air Ride Van
16
1JJV532W84L890012
2004
53ft Air Ride Van
16
1JJV532WX4L890013
2004
53ft Air Ride Van
16
1JJV532W14L890014
2004
53ft Air Ride Van
16
1JJV532W34L890015
2004
53ft Air Ride Van
16
3H3V532C14T097401
2004
53ft Air Ride Van
16
3H3V532C34T097402
2004
53ft Air Ride Van
16
3H3V532C54T097403
2004
53ft Air Ride Van
16
3H3V532C74T097404
2004
53ft Air Ride Van
16
3H3V532C94T097405
2004
53ft Air Ride Van
16
3H3V532C04T097406
2004
53ft Air Ride Van
16
3H3V532C24T097407
2004
53ft Air Ride Van
16
3H3V532C44T097408
2004
53ft Air Ride Van
16
3H3V532C64T097409
2004
53ft Air Ride Van
16
3H3V532C24T097410
2004
53ft Air Ride Van
16
3H3V532C44T097411
2004
53ft Air Ride Van
16
3H3V532C64T097412
2004
53ft Air Ride Van
16
3H3V532C84T097413
2004
53ft Air Ride Van
16
3H3V532CX4T097414
2004
53ft Air Ride Van
16
3H3V532C14T097415
2004
53ft Air Ride Van
16
3H3V532C34T097416
2004
53ft Air Ride Van
16
3H3V532C54T097417
2004
53ft Air Ride Van
16
3H3V532C74T097418
2004
53ft Air Ride Van
16
3H3V532C94T097419
2004
53ft Air Ride Van
16
3H3V532C54T097420
2004
53ft Air Ride Van
16
3H3V532C74T097421
2004
53ft Air Ride Van
16
3H3V532C94T097422
2004
53ft Air Ride Van
16
3H3V532C04T097423
2004
53ft Air Ride Van
16
3H3V532C24T097424
2004
53ft Air Ride Van
16
3H3V532C44T097425
2004
53ft Air Ride Van



 
31

--------------------------------------------------------------------------------

 


16
3H3V532C64T097426
2004
53ft Air Ride Van
16
3H3V532C84T097427
2004
53ft Air Ride Van
16
3H3V532CX4T097428
2004
53ft Air Ride Van
16
3H3V532C14T097429
2004
53ft Air Ride Van
16
3H3V532C84T097430
2004
53ft Air Ride Van
16
3H3V532CX4T097431
2004
53ft Air Ride Van
16
3H3V532C14T097432
2004
53ft Air Ride Van
16
3H3V532C34T097433
2004
53ft Air Ride Van
16
3H3V532C54T097434
2004
53ft Air Ride Van
16
3H3V532C74T097435
2004
53ft Air Ride Van
16
3H3V532C94T097436
2004
53ft Air Ride Van
16
3H3V532C04T097437
2004
53ft Air Ride Van
16
3H3V532C24T097438
2004
53ft Air Ride Van
16
3H3V532C44T097439
2004
53ft Air Ride Van
16
3H3V532C04T097440
2004
53ft Air Ride Van
16
3H3V532C24T097441
2004
53ft Air Ride Van
16
3H3V532C44T097442
2004
53ft Air Ride Van
16
3H3V532C64T097443
2004
53ft Air Ride Van
16
3H3V532C84T097444
2004
53ft Air Ride Van
16
3H3V532CX4T097445
2004
53ft Air Ride Van
16
3H3V532C14T097446
2004
53ft Air Ride Van
16
3H3V532C34T097447
2004
53ft Air Ride Van
16
3H3V532C54T097448
2004
53ft Air Ride Van
16
3H3V532C74T097449
2004
53ft Air Ride Van
16
3H3V532C34T097450
2004
53ft Air Ride Van
16
3H3V532C54T097451
2004
53ft Air Ride Van
16
3H3V532C74T097452
2004
53ft Air Ride Van
16
3H3V532C94T097453
2004
53ft Air Ride Van
16
3H3V532C24T097455
2004
53ft Air Ride Van
16
3H3V532C44T097456
2004
53ft Air Ride Van
16
3H3V532C64T097457
2004
53ft Air Ride Van
16
3H3V532C84T097458
2004
53ft Air Ride Van
16
3H3V532CX4T097459
2004
53ft Air Ride Van
16
3H3V532C64T097460
2004
53ft Air Ride Van
16
3H3V532C84T097461
2004
53ft Air Ride Van
16
3H3V532CX4T097462
2004
53ft Air Ride Van
16
3H3V532C14T097463
2004
53ft Air Ride Van
16
3H3V532C34T097464
2004
53ft Air Ride Van
16
3H3V532C54T097465
2004
53ft Air Ride Van
16
3H3V532C74T097466
2004
53ft Air Ride Van
16
3H3V532C94T097467
2004
53ft Air Ride Van
16
3H3V532C04T097468
2004
53ft Air Ride Van
16
3H3V532C24T097469
2004
53ft Air Ride Van
16
3H3V532C94T097470
2004
53ft Air Ride Van
16
3H3V532C04T097471
2004
53ft Air Ride Van
16
3H3V532C24T097472
2004
53ft Air Ride Van
16
3H3V532C44T097473
2004
53ft Air Ride Van
16
3H3V532C64T097474
2004
53ft Air Ride Van



 
32

--------------------------------------------------------------------------------

 


16
3H3V532C84T097475
2004
53ft Air Ride Van
16
3H3V532CX4T097476
2004
53ft Air Ride Van
16
3H3V532C14T097477
2004
53ft Air Ride Van
16
3H3V532C34T097478
2004
53ft Air Ride Van
16
3H3V532C54T097479
2004
53ft Air Ride Van
16
3H3V532C14T097480
2004
53ft Air Ride Van
16
3H3V532C34T097481
2004
53ft Air Ride Van
16
3H3V532C54T097482
2004
53ft Air Ride Van
16
3H3V532C74T097483
2004
53ft Air Ride Van
16
3H3V532C94T097484
2004
53ft Air Ride Van
16
3H3V532C04T097485
2004
53ft Air Ride Van
16
3H3V532C24T097486
2004
53ft Air Ride Van
16
3H3V532C44T097487
2004
53ft Air Ride Van
16
3H3V532C64T097488
2004
53ft Air Ride Van
16
3H3V532C84T097489
2004
53ft Air Ride Van
16
3H3V532C44T097490
2004
53ft Air Ride Van
16
3H3V532C64T097491
2004
53ft Air Ride Van
16
3H3V532C84T097492
2004
53ft Air Ride Van
16
3H3V532CX4T097493
2004
53ft Air Ride Van
16
3H3V532C14T097494
2004
53ft Air Ride Van
16
3H3V532C34T097495
2004
53ft Air Ride Van
16
3H3V532C54T097496
2004
53ft Air Ride Van
16
3H3V532C74T097497
2004
53ft Air Ride Van
16
3H3V532C94T097498
2004
53ft Air Ride Van
16
3H3V532C04T097499
2004
53ft Air Ride Van
16
3H3V532C34T097500
2004
53ft Air Ride Van
16
3H3V532C54T097501
2004
53ft Air Ride Van
16
3H3V532C74T097502
2004
53ft Air Ride Van
16
3H3V532C94T097503
2004
53ft Air Ride Van
16
3H3V532C04T097504
2004
53ft Air Ride Van
16
3H3V532C24T097505
2004
53ft Air Ride Van
16
3H3V532C44T097506
2004
53ft Air Ride Van
16
3H3V532C64T097507
2004
53ft Air Ride Van
16
3H3V532C84T097508
2004
53ft Air Ride Van
16
3H3V532CX4T097509
2004
53ft Air Ride Van
16
3H3V532C64T097510
2004
53ft Air Ride Van
16
3H3V532C84T097511
2004
53ft Air Ride Van
16
3H3V532CX4T097512
2004
53ft Air Ride Van
16
3H3V532C14T097513
2004
53ft Air Ride Van
16
3H3V532C34T097514
2004
53ft Air Ride Van
16
3H3V532C54T097515
2004
53ft Air Ride Van
16
3H3V532C74T097516
2004
53ft Air Ride Van
16
3H3V532C94T097517
2004
53ft Air Ride Van
16
3H3V532C24T097519
2004
53ft Air Ride Van
16
3H3V532C94T097520
2004
53ft Air Ride Van
16
3H3V532C04T097521
2004
53ft Air Ride Van
16
3H3V532C24T097522
2004
53ft Air Ride Van
16
3H3V532C44T097523
2004
53ft Air Ride Van



 
33

--------------------------------------------------------------------------------

 
 
16
3H3V532C64T097524
2004
53ft Air Ride Van
16
3H3V532C84T097525
2004
53ft Air Ride Van
16
3H3V532CX4T097526
2004
53ft Air Ride Van
16
3H3V532C14T097527
2004
53ft Air Ride Van
16
3H3V532C34T097528
2004
53ft Air Ride Van
16
3H3V532C54T097529
2004
53ft Air Ride Van
16
3H3V532C14T097530
2004
53ft Air Ride Van
16
3H3V532C34T097531
2004
53ft Air Ride Van
16
3H3V532C54T097532
2004
53ft Air Ride Van
16
3H3V532C74T097533
2004
53ft Air Ride Van
16
3H3V532C94T097534
2004
53ft Air Ride Van
16
3H3V532C04T097535
2004
53ft Air Ride Van
16
3H3V532C24T097536
2004
53ft Air Ride Van
16
3H3V532C44T097537
2004
53ft Air Ride Van
16
3H3V532C64T097538
2004
53ft Air Ride Van
16
3H3V532C84T097539
2004
53ft Air Ride Van
16
3H3V532C44T097540
2004
53ft Air Ride Van
16
3H3V532C64T097541
2004
53ft Air Ride Van
16
3H3V532C84T097542
2004
53ft Air Ride Van
16
3H3V532CX4T097543
2004
53ft Air Ride Van
16
3H3V532C14T097544
2004
53ft Air Ride Van
16
3H3V532C34T097545
2004
53ft Air Ride Van
16
3H3V532C54T097546
2004
53ft Air Ride Van
16
3H3V532C74T097547
2004
53ft Air Ride Van
16
3H3V532C94T097548
2004
53ft Air Ride Van
16
3H3V532C04T097549
2004
53ft Air Ride Van
16
3H3V532C74T097550
2004
53ft Air Ride Van
16
3H3V532C94T097551
2004
53ft Air Ride Van
16
3H3V532C04T097552
2004
53ft Air Ride Van
16
3H3V532C24T097553
2004
53ft Air Ride Van
16
3H3V532C44T097554
2004
53ft Air Ride Van
16
3H3V532C64T097555
2004
53ft Air Ride Van
16
3H3V532C84T097556
2004
53ft Air Ride Van
16
3H3V532CX4T097557
2004
53ft Air Ride Van
16
3H3V532C14T097558
2004
53ft Air Ride Van
16
3H3V532C34T097559
2004
53ft Air Ride Van
16
3H3V532CX4T097560
2004
53ft Air Ride Van
16
3H3V532C14T097561
2004
53ft Air Ride Van
16
3H3V532C34T097562
2004
53ft Air Ride Van
16
3H3V532C54T097563
2004
53ft Air Ride Van
16
3H3V532C74T097564
2004
53ft Air Ride Van
16
3H3V532C94T097565
2004
53ft Air Ride Van
16
3H3V532C04T097566
2004
53ft Air Ride Van
16
3H3V532C24T097567
2004
53ft Air Ride Van
16
3H3V532C44T097568
2004
53ft Air Ride Van
16
3H3V532C64T097569
2004
53ft Air Ride Van
16
3H3V532C24T097570
2004
53ft Air Ride Van
16
3H3V532C44T097571
2004
53ft Air Ride Van



 
34

--------------------------------------------------------------------------------

 
 
16
3H3V532C64T097572
2004
53ft Air Ride Van
16
3H3V532C84T097573
2004
53ft Air Ride Van
16
3H3V532CX4T097574
2004
53ft Air Ride Van
16
3H3V532C14T097575
2004
53ft Air Ride Van
16
3H3V532C34T097576
2004
53ft Air Ride Van
16
3H3V532C54T097577
2004
53ft Air Ride Van
16
3H3V532C74T097578
2004
53ft Air Ride Van
16
3H3V532C94T097579
2004
53ft Air Ride Van
16
3H3V532C54T097580
2004
53ft Air Ride Van
16
3H3V532C74T097581
2004
53ft Air Ride Van
16
3H3V532C94T097582
2004
53ft Air Ride Van
16
3H3V532C04T097583
2004
53ft Air Ride Van
16
3H3V532C24T097584
2004
53ft Air Ride Van
16
3H3V532C44T097585
2004
53ft Air Ride Van
16
3H3V532C64T097586
2004
53ft Air Ride Van
16
3H3V532C84T097587
2004
53ft Air Ride Van
16
3H3V532CX4T097588
2004
53ft Air Ride Van
16
3H3V532C14T097589
2004
53ft Air Ride Van
16
3H3V532C84T097590
2004
53ft Air Ride Van
16
3H3V532CX4T097591
2004
53ft Air Ride Van
16
3H3V532C14T097592
2004
53ft Air Ride Van
16
3H3V532C34T097593
2004
53ft Air Ride Van
16
3H3V532C54T097594
2004
53ft Air Ride Van
16
3H3V532C74T097595
2004
53ft Air Ride Van
16
3H3V532C94T097596
2004
53ft Air Ride Van
16
3H3V532C04T097597
2004
53ft Air Ride Van
16
3H3V532C24T097598
2004
53ft Air Ride Van
16
3H3V532C44T097599
2004
53ft Air Ride Van
16
3H3V532C74T097600
2004
53ft Air Ride Van
16
3H3V532C94T097601
2004
53ft Air Ride Van
16
3H3V532C04T097602
2004
53ft Air Ride Van
16
3H3V532C24T097603
2004
53ft Air Ride Van
16
3H3V532C44T097604
2004
53ft Air Ride Van
16
3H3V532C64T097605
2004
53ft Air Ride Van
16
3H3V532C84T097606
2004
53ft Air Ride Van
16
3H3V532CX4T097607
2004
53ft Air Ride Van
16
3H3V532C14T097608
2004
53ft Air Ride Van
16
3H3V532C34T097609
2004
53ft Air Ride Van
16
3H3V532CX4T097610
2004
53ft Air Ride Van
16
3H3V532C14T097611
2004
53ft Air Ride Van
16
3H3V532C34T097612
2004
53ft Air Ride Van
16
3H3V532C54T097613
2004
53ft Air Ride Van
16
3H3V532C74T097614
2004
53ft Air Ride Van
16
3H3V532C94T097615
2004
53ft Air Ride Van
16
3H3V532C04T097616
2004
53ft Air Ride Van
16
3H3V532C24T097617
2004
53ft Air Ride Van
16
3H3V532C44T097618
2004
53ft Air Ride Van
16
3H3V532C64T097619
2004
53ft Air Ride Van



 
35

--------------------------------------------------------------------------------

 
 
16
3H3V532C24T097620
2004
53ft Air Ride Van
16
3H3V532C44T097621
2004
53ft Air Ride Van
16
3H3V532C64T097622
2004
53ft Air Ride Van
16
3H3V532C84T097623
2004
53ft Air Ride Van
16
3H3V532CX4T097624
2004
53ft Air Ride Van
16
3H3V532C14T097625
2004
53ft Air Ride Van
16
3H3V532C34T097626
2004
53ft Air Ride Van
16
3H3V532C54T097627
2004
53ft Air Ride Van
16
3H3V532C74T097628
2004
53ft Air Ride Van
16
3H3V532C94T097629
2004
53ft Air Ride Van
16
3H3V532C54T097630
2004
53ft Air Ride Van
16
3H3V532C74T097631
2004
53ft Air Ride Van
16
3H3V532C94T097632
2004
53ft Air Ride Van
16
3H3V532C04T097633
2004
53ft Air Ride Van
16
3H3V532C24T097634
2004
53ft Air Ride Van
16
3H3V532C44T097635
2004
53ft Air Ride Van
16
3H3V532C64T097636
2004
53ft Air Ride Van
16
3H3V532C84T097637
2004
53ft Air Ride Van
16
3H3V532CX4T097638
2004
53ft Air Ride Van
16
3H3V532C14T097639
2004
53ft Air Ride Van
16
3H3V532C84T097640
2004
53ft Air Ride Van
16
3H3V532CX4T097641
2004
53ft Air Ride Van
16
3H3V532C14T097642
2004
53ft Air Ride Van
16
3H3V532C34T097643
2004
53ft Air Ride Van
16
3H3V532C54T097644
2004
53ft Air Ride Van
16
3H3V532C74T097645
2004
53ft Air Ride Van
16
3H3V532C94T097646
2004
53ft Air Ride Van
16
3H3V532C04T097647
2004
53ft Air Ride Van
16
3H3V532C24T097648
2004
53ft Air Ride Van
16
3H3V532C44T097649
2004
53ft Air Ride Van
16
3H3V532C04T097650
2004
53ft Air Ride Van
16
3H3V532C24T097651
2004
53ft Air Ride Van
16
3H3V532C44T097652
2004
53ft Air Ride Van
16
3H3V532C64T097653
2004
53ft Air Ride Van
16
3H3V532C84T097654
2004
53ft Air Ride Van
16
3H3V532CX4T097655
2004
53ft Air Ride Van
16
3H3V532C14T097656
2004
53ft Air Ride Van
16
3H3V532C34T097657
2004
53ft Air Ride Van
16
3H3V532C54T097658
2004
53ft Air Ride Van
16
3H3V532C74T097659
2004
53ft Air Ride Van
16
3H3V532C34T097660
2004
53ft Air Ride Van
16
3H3V532C54T097661
2004
53ft Air Ride Van
16
3H3V532C74T097662
2004
53ft Air Ride Van
16
3H3V532C94T097663
2004
53ft Air Ride Van
16
3H3V532C04T097664
2004
53ft Air Ride Van
16
3H3V532C44T097666
2004
53ft Air Ride Van
16
3H3V532C64T097667
2004
53ft Air Ride Van
16
3H3V532C84T097668
2004
53ft Air Ride Van


 
36

--------------------------------------------------------------------------------

 
16
3H3V532CX4T097669
2004
53ft Air Ride Van
16
3H3V532C64T097670
2004
53ft Air Ride Van
16
3H3V532C84T097671
2004
53ft Air Ride Van
16
3H3V532CX4T097672
2004
53ft Air Ride Van
16
3H3V532C14T097673
2004
53ft Air Ride Van
16
3H3V532C34T097674
2004
53ft Air Ride Van
16
3H3V532C54T097675
2004
53ft Air Ride Van
16
3H3V532C74T097676
2004
53ft Air Ride Van
16
3H3V532C94T097677
2004
53ft Air Ride Van
16
3H3V532C04T097678
2004
53ft Air Ride Van
16
3H3V532C24T097679
2004
53ft Air Ride Van
16
3H3V532C94T097680
2004
53ft Air Ride Van
16
3H3V532C04T097681
2004
53ft Air Ride Van
16
3H3V532C24T097682
2004
53ft Air Ride Van
16
3H3V532C44T097683
2004
53ft Air Ride Van
16
3H3V532C64T097684
2004
53ft Air Ride Van
16
3H3V532C84T097685
2004
53ft Air Ride Van
16
3H3V532CX4T097686
2004
53ft Air Ride Van
16
3H3V532C14T097687
2004
53ft Air Ride Van
16
3H3V532C34T097688
2004
53ft Air Ride Van
16
3H3V532C54T097689
2004
53ft Air Ride Van
16
3H3V532C34T097691
2004
53ft Air Ride Van
16
3H3V532C54T097692
2004
53ft Air Ride Van
16
3H3V532C74T097693
2004
53ft Air Ride Van
16
3H3V532C94T097694
2004
53ft Air Ride Van
16
3H3V532C04T097695
2004
53ft Air Ride Van
16
3H3V532C24T097696
2004
53ft Air Ride Van
16
3H3V532C44T097697
2004
53ft Air Ride Van
16
3H3V532C64T097698
2004
53ft Air Ride Van
16
3H3V532C84T097699
2004
53ft Air Ride Van
16
3H3V532C04T097700
2004
53ft Air Ride Van
16
3H3V532C24T097701
2004
53ft Air Ride Van
16
3H3V532C44T097702
2004
53ft Air Ride Van
16
3H3V532C64T097703
2004
53ft Air Ride Van
16
3H3V532CX4T097705
2004
53ft Air Ride Van
16
3H3V532C14T097706
2004
53ft Air Ride Van
16
3H3V532C34T097707
2004
53ft Air Ride Van
16
3H3V532C54T097708
2004
53ft Air Ride Van
16
3H3V532C74T097709
2004
53ft Air Ride Van
16
3H3V532C34T097710
2004
53ft Air Ride Van
16
3H3V532C54T097711
2004
53ft Air Ride Van
16
3H3V532C74T097712
2004
53ft Air Ride Van
16
3H3V532C94T097713
2004
53ft Air Ride Van
16
3H3V532C04T097714
2004
53ft Air Ride Van
16
3H3V532C24T097715
2004
53ft Air Ride Van
16
3H3V532C44T097716
2004
53ft Air Ride Van
16
3H3V532C64T097717
2004
53ft Air Ride Van
16
3H3V532CX4T097719
2004
53ft Air Ride Van


 
37

--------------------------------------------------------------------------------

 

16
3H3V532C64T097720
2004
53ft Air Ride Van
16
3H3V532C84T097721
2004
53ft Air Ride Van
16
3H3V532CX4T097722
2004
53ft Air Ride Van
16
3H3V532C14T097723
2004
53ft Air Ride Van
16
3H3V532C34T097724
2004
53ft Air Ride Van
16
3H3V532C54T097725
2004
53ft Air Ride Van
16
3H3V532C74T097726
2004
53ft Air Ride Van
16
3H3V532C94T097727
2004
53ft Air Ride Van
16
3H3V532C04T097728
2004
53ft Air Ride Van
16
3H3V532C24T097729
2004
53ft Air Ride Van
16
3H3V532C04T097731
2004
53ft Air Ride Van
16
3H3V532C24T097732
2004
53ft Air Ride Van
16
3H3V532C44T097733
2004
53ft Air Ride Van
16
3H3V532C64T097734
2004
53ft Air Ride Van
16
3H3V532C84T097735
2004
53ft Air Ride Van
16
3H3V532CX4T097736
2004
53ft Air Ride Van
16
3H3V532C14T097737
2004
53ft Air Ride Van
16
3H3V532C34T097738
2004
53ft Air Ride Van
16
3H3V532C54T097739
2004
53ft Air Ride Van
16
3H3V532C14T097740
2004
53ft Air Ride Van
16
3H3V532C34T097741
2004
53ft Air Ride Van
16
3H3V532C54T097742
2004
53ft Air Ride Van
16
3H3V532C74T097743
2004
53ft Air Ride Van
16
3H3V532C94T097744
2004
53ft Air Ride Van
16
3H3V532C04T097745
2004
53ft Air Ride Van
16
3H3V532C24T097746
2004
53ft Air Ride Van
16
3H3V532C44T097747
2004
53ft Air Ride Van
16
3H3V532C64T097748
2004
53ft Air Ride Van
16
3H3V532C84T097749
2004
53ft Air Ride Van
16
3H3V532C44T097750
2004
53ft Air Ride Van
16
3H3V532C14T098001
2004
53ft Air Ride Van
16
3H3V532C34T098002
2004
53ft Air Ride Van
16
3H3V532C54T098003
2004
53ft Air Ride Van
16
3H3V532C74T098004
2004
53ft Air Ride Van
16
3H3V532C94T098005
2004
53ft Air Ride Van
16
3H3V532C04T098006
2004
53ft Air Ride Van
16
3H3V532C24T098007
2004
53ft Air Ride Van
16
3H3V532C44T098008
2004
53ft Air Ride Van
16
3H3V532C64T098009
2004
53ft Air Ride Van
16
3H3V532C24T098010
2004
53ft Air Ride Van
16
3H3V532C44T098011
2004
53ft Air Ride Van
16
3H3V532C64T098012
2004
53ft Air Ride Van
16
3H3V532C84T098013
2004
53ft Air Ride Van
16
3H3V532CX4T098014
2004
53ft Air Ride Van
16
3H3V532C14T098015
2004
53ft Air Ride Van
16
3H3V532C34T098016
2004
53ft Air Ride Van
16
3H3V532C54T098017
2004
53ft Air Ride Van
16
3H3V532C74T098018
2004
53ft Air Ride Van


 
38

--------------------------------------------------------------------------------

 

16
3H3V532C94T098019
2004
53ft Air Ride Van
16
3H3V532C54T098020
2004
53ft Air Ride Van
16
3H3V532C74T098021
2004
53ft Air Ride Van
16
3H3V532C94T098022
2004
53ft Air Ride Van
16
3H3V532C04T098023
2004
53ft Air Ride Van
16
3H3V532C24T098024
2004
53ft Air Ride Van
16
3H3V532C44T098025
2004
53ft Air Ride Van
16
3H3V532C64T098026
2004
53ft Air Ride Van
16
3H3V532C84T098027
2004
53ft Air Ride Van
16
3H3V532CX4T098028
2004
53ft Air Ride Van
16
3H3V532C14T098029
2004
53ft Air Ride Van
16
3H3V532C84T098030
2004
53ft Air Ride Van
16
3H3V532CX4T098031
2004
53ft Air Ride Van
16
3H3V532C14T098032
2004
53ft Air Ride Van
16
3H3V532C34T098033
2004
53ft Air Ride Van
16
3H3V532C54T098034
2004
53ft Air Ride Van
16
3H3V532C74T098035
2004
53ft Air Ride Van
16
3H3V532C94T098036
2004
53ft Air Ride Van
16
3H3V532C04T098037
2004
53ft Air Ride Van
16
3H3V532C24T098038
2004
53ft Air Ride Van
16
3H3V532C44T098039
2004
53ft Air Ride Van
16
3H3V532C04T098040
2004
53ft Air Ride Van
16
3H3V532C24T098041
2004
53ft Air Ride Van
16
3H3V532C44T098042
2004
53ft Air Ride Van
16
3H3V532C64T098043
2004
53ft Air Ride Van
16
3H3V532C84T098044
2004
53ft Air Ride Van
16
3H3V532CX4T098045
2004
53ft Air Ride Van
16
3H3V532C14T098046
2004
53ft Air Ride Van
16
3H3V532C34T098047
2004
53ft Air Ride Van
16
3H3V532C54T098048
2004
53ft Air Ride Van
16
3H3V532C74T098049
2004
53ft Air Ride Van
16
3H3V532C34T098050
2004
53ft Air Ride Van
16
3H3V532C54T098051
2004
53ft Air Ride Van
16
3H3V532C74T098052
2004
53ft Air Ride Van
16
3H3V532C94T098053
2004
53ft Air Ride Van
16
3H3V532C04T098054
2004
53ft Air Ride Van
16
3H3V532C24T098055
2004
53ft Air Ride Van
16
3H3V532C44T098056
2004
53ft Air Ride Van
16
3H3V532C64T098057
2004
53ft Air Ride Van
16
3H3V532C84T098058
2004
53ft Air Ride Van
16
3H3V532CX4T098059
2004
53ft Air Ride Van
16
3H3V532C64T098060
2004
53ft Air Ride Van
16
3H3V532CX4T098062
2004
53ft Air Ride Van
16
3H3V532C14T098063
2004
53ft Air Ride Van
16
3H3V532C34T098064
2004
53ft Air Ride Van
16
3H3V532C54T098065
2004
53ft Air Ride Van
16
3H3V532C74T098066
2004
53ft Air Ride Van
16
3H3V532C94T098067
2004
53ft Air Ride Van



 
39

--------------------------------------------------------------------------------

 

 
16
3H3V532C04T098068
2004
53ft Air Ride Van
16
3H3V532C24T098069
2004
53ft Air Ride Van
16
3H3V532C94T098070
2004
53ft Air Ride Van
16
3H3V532C04T098071
2004
53ft Air Ride Van
16
3H3V532C24T098072
2004
53ft Air Ride Van
16
3H3V532C44T098073
2004
53ft Air Ride Van
16
3H3V532C64T098074
2004
53ft Air Ride Van
16
3H3V532C84T098075
2004
53ft Air Ride Van
16
3H3V532CX4T098076
2004
53ft Air Ride Van
16
3H3V532C14T098077
2004
53ft Air Ride Van
16
3H3V532C34T098078
2004
53ft Air Ride Van
16
3H3V532C54T098079
2004
53ft Air Ride Van
16
3H3V532C14T098080
2004
53ft Air Ride Van
16
3H3V532C34T098081
2004
53ft Air Ride Van
16
3H3V532C54T098082
2004
53ft Air Ride Van
16
3H3V532C74T098083
2004
53ft Air Ride Van
16
3H3V532C94T098084
2004
53ft Air Ride Van
16
3H3V532C04T098085
2004
53ft Air Ride Van
16
3H3V532C24T098086
2004
53ft Air Ride Van
16
3H3V532C44T098087
2004
53ft Air Ride Van
16
3H3V532C64T098088
2004
53ft Air Ride Van
16
3H3V532C84T098089
2004
53ft Air Ride Van
16
3H3V532C44T098090
2004
53ft Air Ride Van
16
3H3V532C64T098091
2004
53ft Air Ride Van
16
3H3V532C84T098092
2004
53ft Air Ride Van
16
3H3V532CX4T098093
2004
53ft Air Ride Van
16
3H3V532C14T098094
2004
53ft Air Ride Van
16
3H3V532C34T098095
2004
53ft Air Ride Van
16
3H3V532C54T098096
2004
53ft Air Ride Van
16
3H3V532C74T098097
2004
53ft Air Ride Van
16
3H3V532C94T098098
2004
53ft Air Ride Van
16
3H3V532C04T098099
2004
53ft Air Ride Van
16
3H3V532C34T098100
2004
53ft Air Ride Van
16
3H3V532C54T098101
2004
53ft Air Ride Van
16
3H3V532C74T098102
2004
53ft Air Ride Van
16
3H3V532C94T098103
2004
53ft Air Ride Van
16
3H3V532C04T098104
2004
53ft Air Ride Van
16
3H3V532C24T098105
2004
53ft Air Ride Van
16
3H3V532C44T098106
2004
53ft Air Ride Van
16
3H3V532C64T098107
2004
53ft Air Ride Van
16
3H3V532C84T098108
2004
53ft Air Ride Van
16
3H3V532CX4T098109
2004
53ft Air Ride Van
16
3H3V532C64T098110
2004
53ft Air Ride Van
16
3H3V532C84T098111
2004
53ft Air Ride Van
16
3H3V532CX4T098112
2004
53ft Air Ride Van
16
3H3V532C14T098113
2004
53ft Air Ride Van
16
3H3V532C34T098114
2004
53ft Air Ride Van
16
3H3V532C54T098115
2004
53ft Air Ride Van



 
40

--------------------------------------------------------------------------------

 
 
16
3H3V532C74T098116
2004
53ft Air Ride Van
16
3H3V532C94T098117
2004
53ft Air Ride Van
16
3H3V532C04T098118
2004
53ft Air Ride Van
16
3H3V532C24T098119
2004
53ft Air Ride Van
16
3H3V532C94T098120
2004
53ft Air Ride Van
16
3H3V532C04T098121
2004
53ft Air Ride Van
16
3H3V532C24T098122
2004
53ft Air Ride Van
16
3H3V532C44T098123
2004
53ft Air Ride Van
16
3H3V532C64T098124
2004
53ft Air Ride Van
16
3H3V532C84T098125
2004
53ft Air Ride Van
16
3H3V532CX4T098126
2004
53ft Air Ride Van
16
3H3V532C14T098127
2004
53ft Air Ride Van
16
3H3V532C34T098128
2004
53ft Air Ride Van
16
3H3V532C54T098129
2004
53ft Air Ride Van
16
3H3V532C14T098130
2004
53ft Air Ride Van
16
3H3V532C34T098131
2004
53ft Air Ride Van
16
3H3V532C54T098132
2004
53ft Air Ride Van
16
3H3V532C74T098133
2004
53ft Air Ride Van
16
3H3V532C94T098134
2004
53ft Air Ride Van
16
3H3V532C04T098135
2004
53ft Air Ride Van
16
3H3V532C24T098136
2004
53ft Air Ride Van
16
3H3V532C44T098137
2004
53ft Air Ride Van
16
3H3V532C64T098138
2004
53ft Air Ride Van
16
3H3V532C84T098139
2004
53ft Air Ride Van
16
3H3V532C44T098140
2004
53ft Air Ride Van
16
3H3V532C64T098141
2004
53ft Air Ride Van
16
3H3V532C84T098142
2004
53ft Air Ride Van
16
3H3V532CX4T098143
2004
53ft Air Ride Van
16
3H3V532C14T098144
2004
53ft Air Ride Van
16
3H3V532C34T098145
2004
53ft Air Ride Van
16
3H3V532C54T098146
2004
53ft Air Ride Van
16
3H3V532C74T098147
2004
53ft Air Ride Van
16
3H3V532C94T098148
2004
53ft Air Ride Van
16
3H3V532C04T098149
2004
53ft Air Ride Van
16
3H3V532C74T098150
2004
53ft Air Ride Van
16
3H3V532C94T098151
2004
53ft Air Ride Van
16
3H3V532C04T098152
2004
53ft Air Ride Van
16
3H3V532C24T098153
2004
53ft Air Ride Van
16
3H3V532C44T098154
2004
53ft Air Ride Van
16
3H3V532C64T098155
2004
53ft Air Ride Van
16
3H3V532C84T098156
2004
53ft Air Ride Van
16
3H3V532CX4T098157
2004
53ft Air Ride Van
16
3H3V532C14T098158
2004
53ft Air Ride Van
16
3H3V532C34T098159
2004
53ft Air Ride Van
16
3H3V532CX4T098160
2004
53ft Air Ride Van
16
3H3V532C14T098161
2004
53ft Air Ride Van
16
3H3V532C34T098162
2004
53ft Air Ride Van
16
3H3V532C54T098163
2004
53ft Air Ride Van


 
41

--------------------------------------------------------------------------------

 

16
3H3V532C74T098164
2004
53ft Air Ride Van
16
3H3V532C94T098165
2004
53ft Air Ride Van
16
3H3V532C04T098166
2004
53ft Air Ride Van
16
3H3V532C24T098167
2004
53ft Air Ride Van
16
3H3V532C44T098168
2004
53ft Air Ride Van
16
3H3V532C64T098169
2004
53ft Air Ride Van
16
3H3V532C24T098170
2004
53ft Air Ride Van
16
3H3V532C44T098171
2004
53ft Air Ride Van
16
3H3V532C64T098172
2004
53ft Air Ride Van
16
3H3V532C84T098173
2004
53ft Air Ride Van
16
3H3V532CX4T098174
2004
53ft Air Ride Van
16
3H3V532C14T098175
2004
53ft Air Ride Van
16
3H3V532C34T098176
2004
53ft Air Ride Van
16
3H3V532C54T098177
2004
53ft Air Ride Van
16
3H3V532C74T098178
2004
53ft Air Ride Van
16
3H3V532C94T098179
2004
53ft Air Ride Van
16
3H3V532C54T098180
2004
53ft Air Ride Van
16
3H3V532C74T098181
2004
53ft Air Ride Van
16
3H3V532C94T098182
2004
53ft Air Ride Van
16
3H3V532C04T098183
2004
53ft Air Ride Van
16
3H3V532C24T098184
2004
53ft Air Ride Van
16
3H3V532C44T098185
2004
53ft Air Ride Van
16
3H3V532C84T098187
2004
53ft Air Ride Van
16
3H3V532CX4T098188
2004
53ft Air Ride Van
16
3H3V532C14T098189
2004
53ft Air Ride Van
16
3H3V532C84T098190
2004
53ft Air Ride Van
16
3H3V532CX4T098191
2004
53ft Air Ride Van
16
3H3V532C14T098192
2004
53ft Air Ride Van
16
3H3V532C34T098193
2004
53ft Air Ride Van
16
3H3V532C54T098194
2004
53ft Air Ride Van
16
3H3V532C74T098195
2004
53ft Air Ride Van
16
3H3V532C94T098196
2004
53ft Air Ride Van
16
3H3V532C04T098197
2004
53ft Air Ride Van
16
3H3V532C24T098198
2004
53ft Air Ride Van
16
3H3V532C44T098199
2004
53ft Air Ride Van
16
3H3V532C74T098200
2004
53ft Air Ride Van
16
3H3V532C94T098201
2004
53ft Air Ride Van
16
3H3V532C04T098202
2004
53ft Air Ride Van
16
3H3V532C24T098203
2004
53ft Air Ride Van
16
3H3V532C44T098204
2004
53ft Air Ride Van
16
3H3V532C64T098205
2004
53ft Air Ride Van
16
3H3V532C84T098206
2004
53ft Air Ride Van
16
3H3V532CX4T098207
2004
53ft Air Ride Van
16
3H3V532C14T098208
2004
53ft Air Ride Van
16
3H3V532C34T098209
2004
53ft Air Ride Van
16
3H3V532CX4T098210
2004
53ft Air Ride Van
16
3H3V532C14T098211
2004
53ft Air Ride Van
16
3H3V532C34T098212
2004
53ft Air Ride Van


 
42

--------------------------------------------------------------------------------

 
16
3H3V532C54T098213
2004
53ft Air Ride Van
16
3H3V532C74T098214
2004
53ft Air Ride Van
16
3H3V532C94T098215
2004
53ft Air Ride Van
16
3H3V532C04T098216
2004
53ft Air Ride Van
16
3H3V532C44T098218
2004
53ft Air Ride Van
16
3H3V532C64T098219
2004
53ft Air Ride Van
16
3H3V532C24T098220
2004
53ft Air Ride Van
16
3H3V532C44T098221
2004
53ft Air Ride Van
16
3H3V532C64T098222
2004
53ft Air Ride Van
16
3H3V532C84T098223
2004
53ft Air Ride Van
16
3H3V532CX4T098224
2004
53ft Air Ride Van
16
3H3V532C14T098225
2004
53ft Air Ride Van
16
3H3V532C34T098226
2004
53ft Air Ride Van
16
3H3V532C54T098227
2004
53ft Air Ride Van
16
3H3V532C74T098228
2004
53ft Air Ride Van
16
3H3V532C94T098229
2004
53ft Air Ride Van
16
3H3V532C54T098230
2004
53ft Air Ride Van
16
3H3V532C74T098231
2004
53ft Air Ride Van
16
3H3V532C94T098232
2004
53ft Air Ride Van
16
3H3V532C04T098233
2004
53ft Air Ride Van
16
3H3V532C24T098234
2004
53ft Air Ride Van
16
3H3V532C44T098235
2004
53ft Air Ride Van
16
3H3V532C64T098236
2004
53ft Air Ride Van
16
3H3V532C84T098237
2004
53ft Air Ride Van
16
3H3V532CX4T098238
2004
53ft Air Ride Van
16
3H3V532C14T098239
2004
53ft Air Ride Van
16
3H3V532C84T098240
2004
53ft Air Ride Van
16
3H3V532CX4T098241
2004
53ft Air Ride Van
16
3H3V532C14T098242
2004
53ft Air Ride Van
16
3H3V532C34T098243
2004
53ft Air Ride Van
16
3H3V532C54T098244
2004
53ft Air Ride Van
16
3H3V532C74T098245
2004
53ft Air Ride Van
16
3H3V532C94T098246
2004
53ft Air Ride Van
16
3H3V532C04T098247
2004
53ft Air Ride Van
16
3H3V532C24T098248
2004
53ft Air Ride Van
16
3H3V532C44T098249
2004
53ft Air Ride Van
16
3H3V532C04T098250
2004
53ft Air Ride Van
16
3H3V532C24T098251
2004
53ft Air Ride Van
16
3H3V532C44T098252
2004
53ft Air Ride Van
16
3H3V532C64T098253
2004
53ft Air Ride Van
16
3H3V532C84T098254
2004
53ft Air Ride Van
16
3H3V532CX4T098255
2004
53ft Air Ride Van
16
3H3V532C14T098256
2004
53ft Air Ride Van
16
3H3V532C34T098257
2004
53ft Air Ride Van
16
3H3V532C54T098258
2004
53ft Air Ride Van
16
3H3V532C74T098259
2004
53ft Air Ride Van
16
3H3V532C34T098260
2004
53ft Air Ride Van
17
3H3V532C54T098261
2004
53ft Air Ride Van



 
43

--------------------------------------------------------------------------------

 
 
17
3H3V532C74T098262
2004
53ft Air Ride Van
17
3H3V532C94T098263
2004
53ft Air Ride Van
17
3H3V532C04T098264
2004
53ft Air Ride Van
17
3H3V532C24T098265
2004
53ft Air Ride Van
17
3H3V532C44T098266
2004
53ft Air Ride Van
17
3H3V532C64T098267
2004
53ft Air Ride Van
17
3H3V532C84T098268
2004
53ft Air Ride Van
17
3H3V532CX4T098269
2004
53ft Air Ride Van
17
3H3V532C64T098270
2004
53ft Air Ride Van
17
3H3V532C84T098271
2004
53ft Air Ride Van
17
3H3V532CX4T098272
2004
53ft Air Ride Van
17
3H3V532C14T098273
2004
53ft Air Ride Van
17
3H3V532C34T098274
2004
53ft Air Ride Van
17
3H3V532C54T098275
2004
53ft Air Ride Van
17
3H3V532C74T098276
2004
53ft Air Ride Van
17
3H3V532C94T098277
2004
53ft Air Ride Van
17
3H3V532C04T098278
2004
53ft Air Ride Van
17
3H3V532C24T098279
2004
53ft Air Ride Van
17
3H3V532C94T098280
2004
53ft Air Ride Van
17
3H3V532C04T098281
2004
53ft Air Ride Van
17
3H3V532C24T098282
2004
53ft Air Ride Van
17
3H3V532C44T098283
2004
53ft Air Ride Van
17
3H3V532C64T098284
2004
53ft Air Ride Van
17
3H3V532C84T098285
2004
53ft Air Ride Van
17
3H3V532CX4T098286
2004
53ft Air Ride Van
17
3H3V532C14T098287
2004
53ft Air Ride Van
17
3H3V532C34T098288
2004
53ft Air Ride Van
17
3H3V532C14T098290
2004
53ft Air Ride Van
17
3H3V532C34T098291
2004
53ft Air Ride Van
17
3H3V532C54T098292
2004
53ft Air Ride Van
17
3H3V532C74T098293
2004
53ft Air Ride Van
17
3H3V532C94T098294
2004
53ft Air Ride Van
17
3H3V532C04T098295
2004
53ft Air Ride Van
17
3H3V532C24T098296
2004
53ft Air Ride Van
17
3H3V532C44T098297
2004
53ft Air Ride Van
17
3H3V532C64T098298
2004
53ft Air Ride Van
17
3H3V532C84T098299
2004
53ft Air Ride Van
17
3H3V532C04T098300
2004
53ft Air Ride Van
17
3H3V532C24T098301
2004
53ft Air Ride Van
17
3H3V532C44T098302
2004
53ft Air Ride Van
17
3H3V532C64T098303
2004
53ft Air Ride Van
17
3H3V532C84T098304
2004
53ft Air Ride Van
17
3H3V532CX4T098305
2004
53ft Air Ride Van
17
3H3V532C14T098306
2004
53ft Air Ride Van
17
3H3V532C34T098307
2004
53ft Air Ride Van
17
3H3V532C54T098308
2004
53ft Air Ride Van
17
3H3V532C74T098309
2004
53ft Air Ride Van
17
3H3V532C34T098310
2004
53ft Air Ride Van


 
44

--------------------------------------------------------------------------------

 

17
3H3V532C54T098311
2004
53ft Air Ride Van
17
3H3V532C74T098312
2004
53ft Air Ride Van
17
3H3V532C94T098313
2004
53ft Air Ride Van
17
3H3V532C04T098314
2004
53ft Air Ride Van
17
3H3V532C24T098315
2004
53ft Air Ride Van
17
3H3V532C44T098316
2004
53ft Air Ride Van
17
3H3V532C64T098317
2004
53ft Air Ride Van
17
3H3V532C84T098318
2004
53ft Air Ride Van
17
3H3V532CX4T098319
2004
53ft Air Ride Van
17
3H3V532C64T098320
2004
53ft Air Ride Van
17
3H3V532C84T098321
2004
53ft Air Ride Van
17
3H3V532CX4T098322
2004
53ft Air Ride Van
17
3H3V532C14T098323
2004
53ft Air Ride Van
17
3H3V532C34T098324
2004
53ft Air Ride Van
17
3H3V532C54T098325
2004
53ft Air Ride Van
17
3H3V532C74T098326
2004
53ft Air Ride Van
17
3H3V532C94T098327
2004
53ft Air Ride Van
17
3H3V532C24T098329
2004
53ft Air Ride Van
17
3H3V532C94T098330
2004
53ft Air Ride Van
17
3H3V532C04T098331
2004
53ft Air Ride Van
17
3H3V532C24T098332
2004
53ft Air Ride Van
17
3H3V532C44T098333
2004
53ft Air Ride Van
17
3H3V532C64T098334
2004
53ft Air Ride Van
17
3H3V532C84T098335
2004
53ft Air Ride Van
17
3H3V532CX4T098336
2004
53ft Air Ride Van
17
3H3V532C14T098337
2004
53ft Air Ride Van
17
3H3V532C34T098338
2004
53ft Air Ride Van
17
3H3V532C54T098339
2004
53ft Air Ride Van
17
3H3V532C14T098340
2004
53ft Air Ride Van
17
3H3V532C34T098341
2004
53ft Air Ride Van
17
3H3V532C54T098342
2004
53ft Air Ride Van
17
3H3V532C94T098344
2004
53ft Air Ride Van
17
3H3V532C04T098345
2004
53ft Air Ride Van
17
3H3V532C24T098346
2004
53ft Air Ride Van
17
3H3V532C44T098347
2004
53ft Air Ride Van
17
3H3V532C64T098348
2004
53ft Air Ride Van
17
3H3V532C84T098349
2004
53ft Air Ride Van
17
3H3V532C64T098351
2004
53ft Air Ride Van
17
3H3V532C84T098352
2004
53ft Air Ride Van
17
3H3V532CX4T098353
2004
53ft Air Ride Van
17
3H3V532C14T098354
2004
53ft Air Ride Van
17
3H3V532C34T098355
2004
53ft Air Ride Van
17
3H3V532C54T098356
2004
53ft Air Ride Van
17
3H3V532C74T098357
2004
53ft Air Ride Van
17
3H3V532C94T098358
2004
53ft Air Ride Van
17
3H3V532C04T098359
2004
53ft Air Ride Van
17
3H3V532C74T098360
2004
53ft Air Ride Van
17
3H3V532C94T098361
2004
53ft Air Ride Van


 
45

--------------------------------------------------------------------------------

 

17
3H3V532C04T098362
2004
53ft Air Ride Van
17
3H3V532C24T098363
2004
53ft Air Ride Van
17
3H3V532C44T098364
2004
53ft Air Ride Van
17
3H3V532C64T098365
2004
53ft Air Ride Van
17
3H3V532C84T098366
2004
53ft Air Ride Van
17
3H3V532CX4T098367
2004
53ft Air Ride Van
17
3H3V532C14T098368
2004
53ft Air Ride Van
17
3H3V532C34T098369
2004
53ft Air Ride Van
17
3H3V532CX4T098370
2004
53ft Air Ride Van
17
3H3V532C14T098371
2004
53ft Air Ride Van
17
3H3V532C34T098372
2004
53ft Air Ride Van
17
3H3V532C54T098373
2004
53ft Air Ride Van
17
3H3V532C74T098374
2004
53ft Air Ride Van
17
3H3V532C94T098375
2004
53ft Air Ride Van
17
3H3V532C04T098376
2004
53ft Air Ride Van
17
3H3V532C24T098377
2004
53ft Air Ride Van
17
3H3V532C44T098378
2004
53ft Air Ride Van
17
3H3V532C64T098379
2004
53ft Air Ride Van
17
3H3V532C24T098380
2004
53ft Air Ride Van
17
3H3V532C44T098381
2004
53ft Air Ride Van
17
3H3V532C64T098382
2004
53ft Air Ride Van
17
3H3V532C84T098383
2004
53ft Air Ride Van
17
3H3V532CX4T098384
2004
53ft Air Ride Van
17
3H3V532C14T098385
2004
53ft Air Ride Van
17
3H3V532C34T098386
2004
53ft Air Ride Van
17
3H3V532C54T098387
2004
53ft Air Ride Van
17
3H3V532C74T098388
2004
53ft Air Ride Van
17
3H3V532C94T098389
2004
53ft Air Ride Van
17
3H3V532C54T098390
2004
53ft Air Ride Van
17
3H3V532C74T098391
2004
53ft Air Ride Van
17
3H3V532C94T098392
2004
53ft Air Ride Van
17
3H3V532C04T098393
2004
53ft Air Ride Van
17
3H3V532C24T098394
2004
53ft Air Ride Van
17
3H3V532C44T098395
2004
53ft Air Ride Van
17
3H3V532C64T098396
2004
53ft Air Ride Van
17
3H3V532C84T098397
2004
53ft Air Ride Van
17
3H3V532CX4T098398
2004
53ft Air Ride Van
17
3H3V532C14T098399
2004
53ft Air Ride Van
17
3H3V532C44T098400
2004
53ft Air Ride Van
17
3H3V532C64T098401
2004
53ft Air Ride Van
17
3H3V532C84T098402
2004
53ft Air Ride Van
17
3H3V532C14T098404
2004
53ft Air Ride Van
17
3H3V532C34T098405
2004
53ft Air Ride Van
17
3H3V532C54T098406
2004
53ft Air Ride Van
17
3H3V532C74T098407
2004
53ft Air Ride Van
17
3H3V532C94T098408
2004
53ft Air Ride Van
17
3H3V532C04T098409
2004
53ft Air Ride Van
17
3H3V532C74T098410
2004
53ft Air Ride Van


 
46

--------------------------------------------------------------------------------

 

18
1JJV532W54L890016
2004
53ft Air Ride Van
18
1JJV532W74L890017
2004
53ft Air Ride Van
18
1JJV532W94L890018
2004
53ft Air Ride Van
18
1JJV532W04L890019
2004
53ft Air Ride Van
18
1JJV532W74L890020
2004
53ft Air Ride Van
18
1JJV532W94L890021
2004
53ft Air Ride Van
18
1JJV532W04L890022
2004
53ft Air Ride Van
18
1JJV532W24L890023
2004
53ft Air Ride Van
18
1JJV532W44L890024
2004
53ft Air Ride Van
18
1JJV532W64L890025
2004
53ft Air Ride Van
18
1JJV532W84L890026
2004
53ft Air Ride Van
18
1JJV532WX4L890027
2004
53ft Air Ride Van
18
1JJV532W14L890028
2004
53ft Air Ride Van
18
1JJV532W34L890029
2004
53ft Air Ride Van
18
1JJV532WX4L890030
2004
53ft Air Ride Van
18
1JJV532W14L890031
2004
53ft Air Ride Van
18
1JJV532W34L890032
2004
53ft Air Ride Van
18
1JJV532W54L890033
2004
53ft Air Ride Van
18
1JJV532W74L890034
2004
53ft Air Ride Van
18
1JJV532W94L890035
2004
53ft Air Ride Van
18
1JJV532W04L890036
2004
53ft Air Ride Van
18
1JJV532W24L890037
2004
53ft Air Ride Van
18
1JJV532W44L890038
2004
53ft Air Ride Van
18
1JJV532W64L890039
2004
53ft Air Ride Van
18
1JJV532W24L890040
2004
53ft Air Ride Van
18
1JJV532W44L890041
2004
53ft Air Ride Van
18
1JJV532W64L890042
2004
53ft Air Ride Van
18
1JJV532W84L890043
2004
53ft Air Ride Van
18
1JJV532WX4L890044
2004
53ft Air Ride Van
18
1JJV532W14L890045
2004
53ft Air Ride Van
18
1JJV532W34L890046
2004
53ft Air Ride Van
18
1JJV532W54L890047
2004
53ft Air Ride Van
18
1JJV532W74L890048
2004
53ft Air Ride Van
18
1JJV532W94L890049
2004
53ft Air Ride Van
18
1JJV532W54L890050
2004
53ft Air Ride Van
18
1JJV532W74L890051
2004
53ft Air Ride Van
18
1JJV532W94L890052
2004
53ft Air Ride Van
18
1JJV532W04L890053
2004
53ft Air Ride Van
18
1JJV532W24L890054
2004
53ft Air Ride Van
18
1JJV532W64L890056
2004
53ft Air Ride Van
18
1JJV532W84L890057
2004
53ft Air Ride Van
18
1JJV532WX4L890058
2004
53ft Air Ride Van
18
1JJV532W14L890059
2004
53ft Air Ride Van
18
1JJV532W84L890060
2004
53ft Air Ride Van
18
1JJV532WX4L890061
2004
53ft Air Ride Van
18
1JJV532W14L890062
2004
53ft Air Ride Van
18
1JJV532W34L890063
2004
53ft Air Ride Van
18
1JJV532W54L890064
2004
53ft Air Ride Van


 
47

--------------------------------------------------------------------------------

 

18
1JJV532W74L890065
2004
53ft Air Ride Van
18
1JJV532W94L890066
2004
53ft Air Ride Van
18
1JJV532W04L890067
2004
53ft Air Ride Van
18
1JJV532W24L890068
2004
53ft Air Ride Van
18
1JJV532W44L890069
2004
53ft Air Ride Van
18
1JJV532W04L890070
2004
53ft Air Ride Van
18
1JJV532W24L890071
2004
53ft Air Ride Van
18
1JJV532W44L890072
2004
53ft Air Ride Van
18
1JJV532W64L890073
2004
53ft Air Ride Van
18
1JJV532W84L890074
2004
53ft Air Ride Van
18
1JJV532WX4L890075
2004
53ft Air Ride Van
18
1JJV532W14L890076
2004
53ft Air Ride Van
18
1JJV532W34L890077
2004
53ft Air Ride Van
18
1JJV532W54L890078
2004
53ft Air Ride Van
18
1JJV532W74L890079
2004
53ft Air Ride Van
18
1JJV532W34L890080
2004
53ft Air Ride Van
18
1JJV532W54L890081
2004
53ft Air Ride Van
18
1JJV532W74L890082
2004
53ft Air Ride Van
18
1JJV532W94L890083
2004
53ft Air Ride Van
18
1JJV532W04L890084
2004
53ft Air Ride Van
18
1JJV532W24L890085
2004
53ft Air Ride Van
18
1JJV532W44L890086
2004
53ft Air Ride Van
18
1JJV532W64L890087
2004
53ft Air Ride Van
18
1JJV532W84L890088
2004
53ft Air Ride Van
18
1JJV532WX4L890089
2004
53ft Air Ride Van
18
1JJV532W64L890090
2004
53ft Air Ride Van
18
1JJV532W84L890091
2004
53ft Air Ride Van
18
1JJV532WX4L890092
2004
53ft Air Ride Van
18
1JJV532W14L890093
2004
53ft Air Ride Van
18
1JJV532W34L890094
2004
53ft Air Ride Van
18
1JJV532W54L890095
2004
53ft Air Ride Van
18
1JJV532W74L890096
2004
53ft Air Ride Van
18
1JJV532W94L890097
2004
53ft Air Ride Van
18
1JJV532W04L890098
2004
53ft Air Ride Van
18
1JJV532W24L890099
2004
53ft Air Ride Van
18
1JJV532W54L890100
2004
53ft Air Ride Van
18
1JJV532W74L890101
2004
53ft Air Ride Van
18
1JJV532W94L890102
2004
53ft Air Ride Van
18
1JJV532W04L890103
2004
53ft Air Ride Van
18
1JJV532W24L890104
2004
53ft Air Ride Van
18
1JJV532W44L890105
2004
53ft Air Ride Van
18
1JJV532W64L890106
2004
53ft Air Ride Van
18
1JJV532W84L890107
2004
53ft Air Ride Van
18
1JJV532WX4L890108
2004
53ft Air Ride Van
18
1JJV532W14L890109
2004
53ft Air Ride Van
18
1JJV532W84L890110
2004
53ft Air Ride Van
18
1JJV532WX4L890111
2004
53ft Air Ride Van
18
1JJV532W14L890112
2004
53ft Air Ride Van


 
48

--------------------------------------------------------------------------------

 

18
1JJV532W34L890113
2004
53ft Air Ride Van
18
1JJV532W54L890114
2004
53ft Air Ride Van
18
1JJV532W74L890115
2004
53ft Air Ride Van
19
3H3V532C94T098411
2004
53ft Air Ride Van
19
3H3V532C04T098412
2004
53ft Air Ride Van
19
3H3V532C24T098413
2004
53ft Air Ride Van
19
3H3V532C44T098414
2004
53ft Air Ride Van
19
3H3V532C64T098415
2004
53ft Air Ride Van
19
3H3V532C84T098416
2004
53ft Air Ride Van
19
3H3V532CX4T098417
2004
53ft Air Ride Van
19
3H3V532C14T098418
2004
53ft Air Ride Van
19
3H3V532C34T098419
2004
53ft Air Ride Van
19
3H3V532CX4T098420
2004
53ft Air Ride Van
19
3H3V532C14T098421
2004
53ft Air Ride Van
19
3H3V532C54T098423
2004
53ft Air Ride Van
19
3H3V532C74T098424
2004
53ft Air Ride Van
19
3H3V532C94T098425
2004
53ft Air Ride Van
19
3H3V532C04T098426
2004
53ft Air Ride Van
19
3H3V532C24T098427
2004
53ft Air Ride Van
19
3H3V532C44T098428
2004
53ft Air Ride Van
19
3H3V532C64T098429
2004
53ft Air Ride Van
19
3H3V532C24T098430
2004
53ft Air Ride Van
19
3H3V532C44T098431
2004
53ft Air Ride Van
19
3H3V532C64T098432
2004
53ft Air Ride Van
19
3H3V532CX4T098434
2004
53ft Air Ride Van
19
3H3V532C14T098435
2004
53ft Air Ride Van
19
3H3V532C34T098436
2004
53ft Air Ride Van
19
3H3V532C54T098437
2004
53ft Air Ride Van
19
3H3V532C74T098438
2004
53ft Air Ride Van
19
3H3V532C94T098439
2004
53ft Air Ride Van
19
3H3V532C54T098440
2004
53ft Air Ride Van
19
3H3V532C74T098441
2004
53ft Air Ride Van
19
3H3V532C94T098442
2004
53ft Air Ride Van
19
3H3V532C04T098443
2004
53ft Air Ride Van
19
3H3V532C24T098444
2004
53ft Air Ride Van
19
3H3V532C44T098445
2004
53ft Air Ride Van
19
3H3V532C64T098446
2004
53ft Air Ride Van
19
3H3V532C84T098447
2004
53ft Air Ride Van
19
3H3V532CX4T098448
2004
53ft Air Ride Van
19
3H3V532C14T098449
2004
53ft Air Ride Van
19
3H3V532C84T098450
2004
53ft Air Ride Van
19
3H3V532CX4T098451
2004
53ft Air Ride Van
19
3H3V532C54T098454
2004
53ft Air Ride Van
19
3H3V532C74T098455
2004
53ft Air Ride Van
19
3H3V532C94T098456
2004
53ft Air Ride Van
19
3H3V532C04T098457
2004
53ft Air Ride Van
19
3H3V532C44T098459
2004
53ft Air Ride Van
19
3H3V532C04T098460
2004
53ft Air Ride Van


 
49

--------------------------------------------------------------------------------

 

19
3H3V532C24T098461
2004
53ft Air Ride Van
19
3H3V532C44T098462
2004
53ft Air Ride Van
19
3H3V532C64T098463
2004
53ft Air Ride Van
19
3H3V532C84T098464
2004
53ft Air Ride Van
19
3H3V532CX4T098465
2004
53ft Air Ride Van
19
3H3V532C14T098466
2004
53ft Air Ride Van
19
3H3V532C34T098467
2004
53ft Air Ride Van
19
3H3V532C74T098469
2004
53ft Air Ride Van
19
3H3V532C34T098470
2004
53ft Air Ride Van
19
3H3V532C54T098471
2004
53ft Air Ride Van
19
3H3V532C74T098472
2004
53ft Air Ride Van
19
3H3V532C94T098473
2004
53ft Air Ride Van
19
3H3V532C04T098474
2004
53ft Air Ride Van
19
3H3V532C24T098475
2004
53ft Air Ride Van
19
3H3V532C44T098476
2004
53ft Air Ride Van
19
3H3V532C64T098477
2004
53ft Air Ride Van
19
3H3V532C84T098478
2004
53ft Air Ride Van
19
3H3V532CX4T098479
2004
53ft Air Ride Van
19
3H3V532C84T098481
2004
53ft Air Ride Van
19
3H3V532CX4T098482
2004
53ft Air Ride Van
19
3H3V532C14T098483
2004
53ft Air Ride Van
19
3H3V532C34T098484
2004
53ft Air Ride Van
19
3H3V532C54T098485
2004
53ft Air Ride Van
19
3H3V532C74T098486
2004
53ft Air Ride Van
19
3H3V532C94T098487
2004
53ft Air Ride Van
19
3H3V532C04T098488
2004
53ft Air Ride Van
19
3H3V532C24T098489
2004
53ft Air Ride Van
19
3H3V532C94T098490
2004
53ft Air Ride Van
19
3H3V532C04T098491
2004
53ft Air Ride Van
19
3H3V532C24T098492
2004
53ft Air Ride Van
19
3H3V532C44T098493
2004
53ft Air Ride Van
19
3H3V532C64T098494
2004
53ft Air Ride Van
19
3H3V532C84T098495
2004
53ft Air Ride Van
19
3H3V532CX4T098496
2004
53ft Air Ride Van
19
3H3V532C14T098497
2004
53ft Air Ride Van
19
3H3V532C34T098498
2004
53ft Air Ride Van
19
3H3V532C54T098499
2004
53ft Air Ride Van
19
3H3V532C84T098500
2004
53ft Air Ride Van
19
3H3V532CX4T098501
2004
53ft Air Ride Van
19
3H3V532C14T098502
2004
53ft Air Ride Van
19
3H3V532C34T098503
2004
53ft Air Ride Van
19
3H3V532C54T098504
2004
53ft Air Ride Van
19
3H3V532C74T098505
2004
53ft Air Ride Van
19
3H3V532C94T098506
2004
53ft Air Ride Van
19
3H3V532C04T098507
2004
53ft Air Ride Van
19
3H3V532C24T098508
2004
53ft Air Ride Van
19
3H3V532C44T098509
2004
53ft Air Ride Van
19
3H3V532C04T098510
2004
53ft Air Ride Van


 
50

--------------------------------------------------------------------------------

 
 
20
3H3V532C24T098511
2004
53ft Air Ride Van
20
3H3V532C44T098512
2004
53ft Air Ride Van
20
3H3V532C64T098513
2004
53ft Air Ride Van
20
3H3V532C84T098514
2004
53ft Air Ride Van
20
3H3V532CX4T098515
2004
53ft Air Ride Van
20
3H3V532C14T098516
2004
53ft Air Ride Van
20
3H3V532C34T098517
2004
53ft Air Ride Van
20
3H3V532C54T098518
2004
53ft Air Ride Van
20
3H3V532C74T098519
2004
53ft Air Ride Van
20
3H3V532C34T098520
2004
53ft Air Ride Van
20
3H3V532C54T098521
2004
53ft Air Ride Van
20
3H3V532C74T098522
2004
53ft Air Ride Van
20
3H3V532C94T098523
2004
53ft Air Ride Van
20
3H3V532C04T098524
2004
53ft Air Ride Van
20
3H3V532C24T098525
2004
53ft Air Ride Van
20
3H3V532C44T098526
2004
53ft Air Ride Van
20
3H3V532C64T098527
2004
53ft Air Ride Van
20
3H3V532C84T098528
2004
53ft Air Ride Van
20
3H3V532CX4T098529
2004
53ft Air Ride Van
20
3H3V532C64T098530
2004
53ft Air Ride Van
20
3H3V532C84T098531
2004
53ft Air Ride Van
20
3H3V532CX4T098532
2004
53ft Air Ride Van
20
3H3V532C14T098533
2004
53ft Air Ride Van
20
3H3V532C34T098534
2004
53ft Air Ride Van
20
3H3V532C54T098535
2004
53ft Air Ride Van
20
3H3V532C74T098536
2004
53ft Air Ride Van
20
3H3V532C94T098537
2004
53ft Air Ride Van
20
3H3V532C04T098538
2004
53ft Air Ride Van
20
3H3V532C24T098539
2004
53ft Air Ride Van
20
3H3V532C94T098540
2004
53ft Air Ride Van
20
3H3V532C04T098541
2004
53ft Air Ride Van
20
3H3V532C24T098542
2004
53ft Air Ride Van
20
3H3V532C44T098543
2004
53ft Air Ride Van
20
3H3V532C64T098544
2004
53ft Air Ride Van
20
3H3V532C84T098545
2004
53ft Air Ride Van
20
3H3V532CX4T098546
2004
53ft Air Ride Van
20
3H3V532C14T098547
2004
53ft Air Ride Van
20
3H3V532C34T098548
2004
53ft Air Ride Van
20
3H3V532C54T098549
2004
53ft Air Ride Van
20
3H3V532C14T098550
2004
53ft Air Ride Van
20
3H3V532C34T098551
2004
53ft Air Ride Van
20
3H3V532C54T098552
2004
53ft Air Ride Van
20
3H3V532C74T098553
2004
53ft Air Ride Van
20
3H3V532C94T098554
2004
53ft Air Ride Van
20
3H3V532C04T098555
2004
53ft Air Ride Van
20
3H3V532C24T098556
2004
53ft Air Ride Van
20
3H3V532C44T098557
2004
53ft Air Ride Van
20
3H3V532C64T098558
2004
53ft Air Ride Van


 
51

--------------------------------------------------------------------------------

 

20
3H3V532C84T098559
2004
53ft Air Ride Van
20
3H3V532C44T098560
2004
53ft Air Ride Van
20
3H3V532C64T098561
2004
53ft Air Ride Van
20
3H3V532C84T098562
2004
53ft Air Ride Van
20
3H3V532CX4T098563
2004
53ft Air Ride Van
20
3H3V532C14T098564
2004
53ft Air Ride Van
20
3H3V532C34T098565
2004
53ft Air Ride Van
20
3H3V532C54T098566
2004
53ft Air Ride Van
20
3H3V532C74T098567
2004
53ft Air Ride Van
20
3H3V532C94T098568
2004
53ft Air Ride Van
20
3H3V532C04T098569
2004
53ft Air Ride Van
20
3H3V532C74T098570
2004
53ft Air Ride Van
20
3H3V532C94T098571
2004
53ft Air Ride Van
20
3H3V532C04T098572
2004
53ft Air Ride Van
20
3H3V532C24T098573
2004
53ft Air Ride Van
20
3H3V532C44T098574
2004
53ft Air Ride Van
20
3H3V532C64T098575
2004
53ft Air Ride Van
20
3H3V532C84T098576
2004
53ft Air Ride Van
20
3H3V532CX4T098577
2004
53ft Air Ride Van
20
3H3V532C14T098578
2004
53ft Air Ride Van
20
3H3V532CX4T098580
2004
53ft Air Ride Van
20
3H3V532C14T098581
2004
53ft Air Ride Van
20
3H3V532C34T098582
2004
53ft Air Ride Van
20
3H3V532C54T098583
2004
53ft Air Ride Van
20
3H3V532C74T098584
2004
53ft Air Ride Van
20
3H3V532C94T098585
2004
53ft Air Ride Van
20
3H3V532C04T098586
2004
53ft Air Ride Van
20
3H3V532C24T098587
2004
53ft Air Ride Van
20
3H3V532C44T098588
2004
53ft Air Ride Van
20
3H3V532C64T098589
2004
53ft Air Ride Van
20
3H3V532C24T098590
2004
53ft Air Ride Van
20
3H3V532C44T098591
2004
53ft Air Ride Van
20
3H3V532C64T098592
2004
53ft Air Ride Van
20
3H3V532C84T098593
2004
53ft Air Ride Van
20
3H3V532CX4T098594
2004
53ft Air Ride Van
20
3H3V532C14T098595
2004
53ft Air Ride Van
20
3H3V532C34T098596
2004
53ft Air Ride Van
20
3H3V532C54T098597
2004
53ft Air Ride Van
20
3H3V532C74T098598
2004
53ft Air Ride Van
20
3H3V532C94T098599
2004
53ft Air Ride Van
20
3H3V532C14T098600
2004
53ft Air Ride Van
20
3H3V532C34T098601
2004
53ft Air Ride Van
20
3H3V532C74T098603
2004
53ft Air Ride Van
20
3H3V532C94T098604
2004
53ft Air Ride Van
20
3H3V532C04T098605
2004
53ft Air Ride Van
20
3H3V532C24T098606
2004
53ft Air Ride Van
20
3H3V532C44T098607
2004
53ft Air Ride Van
20
3H3V532C64T098608
2004
53ft Air Ride Van


 
52

--------------------------------------------------------------------------------

 

20
3H3V532C84T098609
2004
53ft Air Ride Van
20
3H3V532C44T098610
2004
53ft Air Ride Van
21
TBD – PENDING VERIFICATION OF VINs
2004
53ft Air Ride Van
22
TBD – PENDING VERIFICATION OF VINs
2004
53ft Air Ride Van



 
53

--------------------------------------------------------------------------------

 
 
 
SCHEDULE C
 
Guarantors
 
Guarantor
State of Incorporation
Relationship to Covenant Transportation Group, Inc.
Covenant Transportation Group, Inc.
Nevada
 
Covenant Transport, Inc.
Tennessee
Subsidiary
Southern Refrigerated Transport, Inc.
Arkansas
Subsidiary
Star Transportation, Inc.
Tennessee
Subsidiary
Covenant Asset Management, Inc.
Nevada
Subsidiary
CTG Leasing Company
Nevada
Subsidiary




 
54

--------------------------------------------------------------------------------

 

SCHEDULE D
 
Terms of Letter of Credit
 


The initial amount of the Letter of Credit (the “Credit”) shall be Two Million,
Five Hundred Thousand ($2,500,000.00) Dollars.  The Credit amount will be
reduced after the dates and in the amounts set forth below provided that any
reduction in the Credit amount shall be conditioned upon, for each quarter
ending with the dates set forth below, (i) the Covenant Parent and its
subsidiaries (individually and collectively, “Covenant”) being current on all
amounts due TFS and not in default of any agreements with TFS; (ii) Covenant
being compliant in all material respects with all of its covenants and
agreements under its credit, bank, and other financing agreements, and the
Covenant Parent providing to TFS, not less than ten (10 days prior to such
quarter-end, certificates evidencing such compliance, and (iii) the Covenant
Parent providing to TFS, not less than ten (10) days prior to such quarter-end,
a certificate stating the number of Vehicles that are then leased to Covenant
under the Master Lease Agreement and the Schedules thereto held by TFS:
 
After March 31, 2012, reduced to $2,000,000;
 
After September 30, 2012, reduced to $1,500,000;
 
After March 31, 2013, reduced to $1,000,000;
 
After September 30, 2013, reduced to $500,000;
 
provided, however, that in the event of a variation from the Return Schedule set
forth in Annex C of the CTG Schedule for any reason (including without
limitation renewals, extensions, or holdovers), the reduced Credit amounts shall
be the greater of (i) the amounts set forth above, or (ii) $1,000 per Vehicle
leased under the CTG Schedule.
 
The Credit shall secure the payment and performance of any and all of Covenant’s
obligations to TFS, including without limitation all obligations under the
Master Lease Agreement or any Schedule thereto held by TFS, whether now existing
or hereafter arising (collectively, the “Leases”).
 
Upon Covenant’s default under the Credit or any Lease held by TFS, TFS shall
immediately be authorized to draw upon the Credit without further notice or
justification.  The Credit shall be for a term, and in form and substance,
acceptable to TFS in all respects, shall not expire or be terminated earlier
than the date on which all of the obligations of Covenant to TFS under the
Leases shall expire; provided, however, that Covenant may provide TFS with one
or more renewal Credits (each a “Renewal Credit”), and shall be issued by a
state or national bank, acceptable to TFS in all respects, having capital in
excess of Five Hundred Million Dollars ($500,000,000) (“Issuing Bank”).  The
Credit shall provide for sixty (60) days advance written notice to TFS from the
Issuing Bank in the event of expiration, non-renewal, cancellation or
termination (“collectively, “Termination”) of the Credit for any reason
whatsoever.
 
The following shall be deemed a default under the Credit and/or the Leases
(“Default”): (i) the Termination of the Credit, by notice to TFS or otherwise,
and Covenant’s failure to obtain a Renewal Credit from their revolving credit
lender, upon the same or more favorable terms as determined by TFS in its sole
discretion, as the Credit, at least sixty (60) days prior to such Termination of
the Credit then in effect; (ii) Covenant’s  failure to furnish the Credit; (iii)
the filing of a petition by or against Covenant under any bankruptcy, insolvency
or similar laws; or (iv) an event of default occurring under any of the Leases.
 

 
55

--------------------------------------------------------------------------------

 

Upon the occurrence of a Default, TFS shall have the right to draw on the Credit
and to receive said monies therefrom, at TFS’ sole discretion, in a lump sum, or
in several sums from time to time.  TFS’ draw on the Credit shall not cause the
Credit to Terminate to the extent that there is a balance remaining under the
Credit.
 
TFS’ rights and remedies with respect to the Credit (including, without
limitation, the right to draw thereon), the Leases, the Guaranty or otherwise
are cumulative and may be exercised singularly or concurrently. Neither any
failure nor delay on the part of TFS to draw upon the Credit or to exercise any
other rights or remedies shall operate as a waiver thereof, nor shall any single
or partial exercise of any right or remedy preclude any other or further
exercise thereof or of any other right or remedy howsoever arising.  Under no
circumstances shall TFS be deemed or construed to have waived its right to draw
upon the Credit or to exercise any of its other rights or remedies unless such
waiver is in writing and executed by a duly authorized representative of TFS.  A
waiver of any right or remedy on any one occasion shall not operate as a waiver
of such right or remedy on any further occasion or as a waiver of any other
right or remedy.



 
56

--------------------------------------------------------------------------------

 

EXHIBIT I
 
CORPORATE GUARANTY




Date: October 28, 2010


Transport International Pool, Inc.
530 East Swedesford Road
Wayne, PA 19087


To induce you to enter into, purchase or otherwise acquire, now or at any time
hereafter, any promissory notes, security agreements, leases, and/or any other
documents or instruments evidencing or relating to any lease, loan, extension of
credit or other financial accommodation (collectively "Account Documents" and
each an "Account Document") to or for the account of Covenant Transportation
Group, Inc., a Nevada corporation, and any and all subsidiaries thereof,
including without limitation the companies listed on Schedule A hereto
(individually and collectively, the "Customer"), but without in any way binding
you to do so, the undersigned companies, and each of them (individually and
collectively, the “undersigned”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, do hereby jointly and
severally guarantee to you, your successors and assigns, the due regular and
punctual payment of any sum or sums of money which the Customer may owe to you
now or at any time hereafter whether evidenced by an Account Document, on open
account or otherwise (including without limitation all amounts due and to become
due under the Master Lease Agreement dated as of April 15, 2003 between Covenant
Transport, Inc. and you, and any and all existing and future Schedules thereto
that are now or may hereafter be held by you, as the same may be renewed,
extended, modified, amended or restated) (the “Master Lease Agreement”), and
whether it represents principal interest, rent, the charges, indemnities, an
original balance, an accelerated balance, liquidated damages, a balance reduced
by partial payment, a deficiency after sale or other disposition of any leased
vehicle, collateral or security, or any other type of sum of any kind whatsoever
that the Customer may owe to you now or at any time hereafter, and does hereby
further guarantee to you, your successors and assigns, the due, regular and
punctual performance of any other duty or obligation of any kind or character
whatsoever that the Customer may owe to you now or at any time hereafter (all
such payment and performance obligations being collectively referred to as
"Obligations").  The undersigned does hereby further guarantee to pay upon
demand all losses, costs, attorneys' fees and expenses which may be suffered by
you by reason of Customer's default or default of the undersigned.
 
This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require you to first seek or
exhaust any remedy against the Customer, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any leased vehicles, collateral or security
which may be given in connection with the Obligations, it is agreed that you
may, upon any breach or default of the Customer, or at any time thereafter, make
demand upon each or any of the undersigned and receive payment and performance
of the Obligations, with or without notice or demand for payment or performance
by the Customer, its successors or assigns, or any other person. Suit may be
brought and maintained against each or any of the undersigned at your election,
without joinder of the Customer, any of the other undersigned or any other
person as parties thereto. The obligations of each signatory to this Guaranty
shall be joint and several.
 

 
57

--------------------------------------------------------------------------------

 

The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned): (a) the genuineness, validity, regularity and
enforceability of the Account Documents or any other document; (b) any
extension, renewal, amendment, change, waiver or other modification of the
Account Documents or any other document; (c) the absence of, or delay in, any
action to enforce the Account Documents, this Guaranty or any other documents;
(d) your failure or delay in obtaining any other guaranty of the Obligations
(including without limitation, your failure to obtain the signature of any other
guarantor hereunder); (e) the release of, extension of time for payment or
performance by, or any other indulgence granted to the Customer or any other
person with respect to the Obligations by operation of law or otherwise; (f) the
existence, value, condition, loss, subordination or release (with or without
substitutions of or failure to have title to or perfect and maintain a security
interest in, or the time, place and manner of any sale or other disposition of
any leased vehicle, collateral or security given in connection with the
Obligations, or any other impairment (whether intentional or negligent, by
operation of law or otherwise) of the rights of the undersigned; (g) the
Customer's voluntary or involuntary bankruptcy, assignment for the benefit of
creditors, reorganization, or similar proceedings affecting the Customer or any
of its assets; or (h) any other action or circumstances which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
 
This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned. However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.
 
 The undersigned agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by you, all as though such payment or
performance had not been made. If, by reason of any bankruptcy, insolvency or
similar laws affecting the rights of creditors, you shall be prohibited from
exercising any of your rights or remedies against the Customer or any other
person or against any property, then, as between you and the undersigned, such
prohibition shall be of no force and effect, and you shall have the right to
make demand upon, and receive payment from, the undersigned of all amounts and
other sums that would be due to you upon a default with respect to the
Obligations.
 
The undersigned covenants and agrees that (a) it will deliver or cause to be
delivered to you:  (1) complete consolidated financial statements, prepared in
accordance with generally accepted accounting principles consistently applied
("GAAP"), of Covenant Transportation Group, Inc., a Nevada corporation
("Parent"), certified by a recognized firm of certified public accountants
within one hundred twenty (120) days of the close of each fiscal year of Parent;
and (2) complete copies of the quarterly, consolidated financial statements of
Parent, certified by the chief financial or accounting officer of Parent, as
applicable, within ninety (90) days of the close of each fiscal quarter of
Parent; provided, however, that the delivery requirements set forth in this
paragraph shall be deemed satisfied to the extent that the required financial
statements are contained in documents filed with the Securities and Exchange
Commission within the prescribed time frames; and (b) it will promptly execute
and deliver to you such further documents, instruments and assurances and take
such further action as you from time to time reasonably may request in order to
carry out the intent and purpose of this Guaranty and to establish and protect
the rights and remedies created or intended to be created in your favor
hereunder.
 

 
58

--------------------------------------------------------------------------------

 

The undersigned shall be deemed to be in default hereunder ("Default") if: (a)
it shall fail to perform or observe in any material respect any covenant,
condition or agreement to be performed or observed by it hereunder and such
failure shall continue unremedied for a period of thirty (30) days after written
notice thereof to the undersigned by you; or (b) it shall (1) be generally not
paying its debts as they become due, (2) take action for the purpose of invoking
the protection of any bankruptcy or insolvency law, or any such law is invoked
against or with respect to it or its property, and such petition filed against
it is not dismissed within sixty (60) days; or (c) there is an anticipatory
repudiation of its obligations pursuant to this Guaranty; or (d) any
certificate, statement, representation, warranty or audit contained herein or
heretofore or hereafter furnished with respect to this Guaranty by or on behalf
of the undersigned proving to have been false in any material respect at the
time as of which the facts therein set forth were stated or certified, or having
omitted any material contingent or unliquidated liability or claim against it;
or (e) it shall be in default under any agreement with General Electric Company
or any affiliate thereof, and the applicable grace period with respect thereto
shall have expired; or (f) the corporate existence of the undersigned is
terminated and its obligations in connection with this Guaranty are not assumed
by a successor in interest reasonably satisfactory to you; or (g) it undergoes a
change in controlling ownership, without obtaining your prior written consent,
which shall not be unreasonably withheld.
 
Upon a Default hereunder, you may, at your option, declare this Guaranty to be
in default by written notice to the undersigned (without election of remedies),
and at any time thereafter, may do any one or more of the following, all of
which are hereby authorized by the undersigned:
 
declare the Account Document to be in default and thereafter sue for and recover
all liquidated damages, accelerated rentals and/or other sums otherwise
recoverable from Customer thereunder; and/or
 
sue for and recover all damages then or thereafter incurred by you as a result
of such Default; and/or
 
seek specific performance of the obligations of the undersigned hereunder.
 
In addition, the undersigned shall be liable for all reasonable attorneys' fees
and other costs and expenses incurred by reason of any Default or the exercise
of your remedies hereunder and/or under the Account Document. No right or remedy
referred to herein is intended to be exclusive, but each shall be cumulative,
and shall be in addition to any other remedy referred to above or otherwise
available at law or in equity, and may be exercised concurrently or separately
from time to time.
 
Notice of acceptance of this Guaranty and of any default by the Customer or any
other person is hereby waived. Presentment, protest, demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
The undersigned warrants that it has adequate means to obtain from the Customer
on a continuing basis financial data and other information regarding the
Customer and is not relying upon you to provide any such data or other
information.  Without limiting the foregoing, notice of adverse change in the
Customer's financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived. All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, its successors or assigns, and you shall be binding upon and shall not
affect the liability of the undersigned.
 

 
59

--------------------------------------------------------------------------------

 

Payment of all amounts now or hereafter owed to the undersigned by the Customer
or any other obligor for any of the Obligations is hereby subordinated in right
of payment to the indefeasible payment in full to you of all Obligations and is
hereby assigned to you as security therefor. The undersigned hereby irrevocably
and unconditionally waives and relinquishes all statutory, contractual, common
law, equitable and all other claims against the Customer and any other obligor
for any of the Obligations, any collateral therefor, or any other assets of the
Customer or any such other obligor, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
or payable to you by the undersigned hereunder, and the undersigned hereby
further irrevocably and unconditionally waives and relinquishes any and all
other benefits which it might otherwise directly or indirectly receive or be
entitled to receive by reason of any amounts paid by, or collected or due from
it, the Customer or any other obligor for any of the Obligations, or realized
from any of their respective assets.
 
THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US.  The scope of this waiver
is intended to be all encompassing of any and all disputes that may be filed in
any court (including, without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims). THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.
In the event of litigation, this Guaranty may be filed as a written consent to a
trial by the court without a jury.
 
As used in this Guaranty, the word "person" shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.
 
This Guaranty is intended by the parties as a final expression of the guaranty
of the undersigned and is also intended as a complete and exclusive statement of
the terms thereof.  No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof. There are no conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by you. No failure by you to exercise your
rights hereunder shall give rise to any estoppel against you, or excuse the
undersigned from performing hereunder. Your waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder.
 
This Guaranty shall bind the undersigned's successors and assigns and the
benefits thereof shall extend to and include your successors and assigns.  In
the event of default hereunder, you may at any time inspect undersigned's
records.
 

 
60

--------------------------------------------------------------------------------

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. The parties agree that any action or proceeding arising out of or
relating to this Guaranty shall be commenced in the courts having situs in the
Eastern District of Pennsylvania and Chester County, Pennsylvania. If any
provisions of this Guaranty are in conflict with any applicable statute, rule or
law, then such provisions shall be deemed null and void to the extent that they
may conflict therewith, but without invalidating any other provisions hereof.
 
All notices required to be given hereunder shall be deemed adequately given if
sent by certified mail to the addressee at its address stated herein, or at such
other place as such addressee may have designated in writing.
 
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Each signatory on behalf of a corporate guarantor warrants that he or she had
authority to sign on behalf of such corporation and by so signing, to bind said
guarantor corporation hereunder.
 

 
61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Corporate Guaranty is executed the day and year above
written.


Attest:
 
 
 
/s/ R.H. Lovin, Jr.                   
 
Covenant Transportation Group, Inc.,
a Nevada corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Senior Vice President
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419



Attest:
 
 
 
/s/ R.H. Lovin, Jr.                   
 
Covenant Transport, Inc.,
a Tennessee corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Senior Vice President
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419



Attest:
 
 
 
/s/ R.H. Lovin, Jr.                   
 
CTG Leasing Company,
a Nevada corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Vice President
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419




 
62

--------------------------------------------------------------------------------

 



Attest:
 
 
 
/s/R.H. Lovin, Jr.                   
 
Star Transportation, Inc.,
a Tennessee corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Vice President
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419



Attest:
 
 
 
/s/ R.H. Lovin, Jr.                   
 
Covenant Asset Management, Inc.,
a Nevada corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Treasurer
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419





Attest:
 
 
 
/s/ R.H. Lovin, Jr.                   
 
Southern Refrigerated Transport, Inc.,
an Arkansas corporation
 
 
By: /s/ M. David Hughes                                               
Secretary/Assistant Secretary
 
Name: M. David Hughes
   
Title: Senior Vice President
   
Address:
400 Birmingham Highway
Chattanooga, Tennessee 37419




 
63

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Customer Companies
 


 
Companies
State of Incorporation
Covenant Transportation Group, Inc.
Nevada
Covenant Transport, Inc.
Tennessee
Southern Refrigerated Transport, Inc.
Arkansas
Star Transportation, Inc.
Tennessee
Covenant Asset Management, Inc.
Nevada
CTG Leasing Company
Nevada








 
 
 
64
 
 
 
Back to Form 10-K [form10k.htm]
 